Exhibit 10.70

 

Dated the 10th day of November 2000

 

COMFORT DEVELOPMENT LIMITED

 

and

 

PIXC HONG KONG LIMITED

 

--------------------------------------------------------------------------------

 

LEASE

 

of

 

GLOBAL GATEWAY (HONG KONG)

 

--------------------------------------------------------------------------------

 

JOHNSON STOKES & MASTER,

SOLICITORS, & C.,

HONG KONG.

 

MMBL/6505428/9/JKYF/D94C/sc

 

REGISTERED in the Tsuen Wan

New Territories Land Registry

by Memorial No. 1383037

on 7 December 2000

 

for Land Registrar



--------------------------------------------------------------------------------

 

THIS LEASE is made as of the 10th day of November, 2000

 

BETWEEN

 

1.   Comfort Development Limited whose registered office is situate at 29th
Floor, Dah Sing Financial Centre, 108 Gloucester Road, Hong Kong (hereinafter
called “Landlord”); and

 

2.   PIXC Hong Kong Limited, a corporation whose registered office is situate at
Room 2001 Central Plaza, 18 Harbour Road, Wanchai, Hong Kong (hereinafter called
“Tenant”).

 

SUMMARY OF LEAST TERMS (“Summary”)

 

A.   Addresses:

 

  (1)   Premises:

 

All Those Units 1, 2 and 3 of the 17th Floor of the building known at the date
hereof as Global Gateway (Hong Kong), No.168 Yeung Uk Road, Tsuen Wan, New
Territories (“the Building”) as shown and coloured Pink on the 17th Floor Plan
in Exhibit A attached hereto.

 

  (2)   Tenant’s Notice Address:

 

Facility Manager

PIXC Hong Kong Limited

Units 1, 2 and 3, 17/F.,

Global Gateway (Hong Kong)

168 Yeung Uk Road

Tsuen Wan, New Territories

Hong Kong

Fax #

 

with a copy to

 

Chief Financial Officer

Pihana Pacific, Inc.

 

c/o PIXC Hong Kong Limited

1901-2, 19/F., Li Po Chun Chambers

189 Des Voeux Road Central

Hong Kong

Fax # (852) 2970-5882

 

  (3)   Landlord’s Notice Address: 29th Floor, Dah Sing Financial Centre, 108
Gloucester Road, Hong Kong

 

1



--------------------------------------------------------------------------------

  (4)   Landlord’s Address for Rent Payments:

29th Floor, Dah Sing Financial Centre, 108 Gloucester Road, Hong Kong

 

B.   Approximate area of the Premises:

 

Gross floor area of approximately 44,942 square feet for Units 1, 2 and 3 on
17th Floor of the Building.

 

C.   Lease Term: Ten (10) years.

 

D.   Commencement Date: 10 November, 2000

 

E.   Schedule of Monthly Base Rents:

 

The following schedule of monthly Base Rents shall apply during the term of the
Lease:

 

Months 1 to 6

 

HK$0.00 per month

Month 7

 

HK$353,313.50 per month

Months 8 to 12

 

HK$651,054.21 per month

Months 13 to 24

 

HK$668,918.66 per month

Months 25 to 36

 

HK$631,746.32 per month

Months 37 to 48

 

HK$650,698.71 per month

Months 49 to 60

 

HK$670,219.67 per month

Months 61 to 72

 

HK$690,326.26 per month

Months 73 to 84

 

HK$711,036.05 per month

Months 85 to 96

 

HK$732,367.13 per month

Months 97 to 108

 

HK$754,338.15 per month

Months 109 to 120

 

HK$776,968.29 per month

 

An installment of rent in the sum of Hong Kong Dollars Six Hundred Fifty-One
Thousand Fifty-Four Dollars and Cents Twenty-One which is one (1) full month’s
unabated Base Rent, shall be delivered to Landlord concurrently with Tenant’s
execution of this Lease and shall be applied against the Basic Rent first due
hereunder. In the event of any default by Tenant under this Lease which is not
cured within the period stipulated in this Lease, Tenant shall be obligated to
pay to Landlord, without any further notice from Landlord, a sum equal to all
rental abatement granted to Tenant pursuant to Item M below, and no further
rental abatement shall be granted for the balance of the Lease Term.

 

2



--------------------------------------------------------------------------------

 

F.      Management Charges:

 

Hong Kong Dollars One Dollar and eighty cents (HK$1.80) per square foot per
month subject to review by Landlord from time to time.

G.     Security Deposits:

   

(1)   Cash Deposit:

 

 

Hong Kong Dollars Five Hundred Fifty-Five Thousand Two Hundred and Two Dollars
and Twenty Five Cents (HK$555,202.25) as is further described in Section 6
herein;

(2)   Letter of Credit:

 

 

a Letter of Credit in the sum of Hong Kong Dollars Five Hundred Fifty-Five
Thousand Two Hundred and Two Dollars and Twenty Five Cents (HK$555,202.25) as
further described in Section 6 herein;

(3)   Decoration Deposit:

 

Hong Kong Dollars Three Hundred Thousand (HK$300,000.00) as is further described
in Section 29 herein.

H.     Permitted Use:

 

For installation, operation and maintenance of equipment in connection with
Tenant’s telecommunications switching equipment, Internet, Internet co-location,
Internet data center business and related activities provided that any ancillary
office usage shall not exceed 30% of the usable floor area (as defined in the
Government Lease) of the Premises.

I.       Tenant’s Parking Allotment:

 

Landlord shall use its best endeavours to enable Tenant to have the use of four
(4) car parking spaces whenever available on Ground Floor, Car Park 1 or Car
Park 2 of the Building at the Building’s then prevailing rate as adjusted during
the Lease Term from time to time by Landlord or the operator of the parking
facility serving the Building, on an “as available” basis. Such parking location
shall be at such location as Landlord shall designate. For the avoidance of
doubt, nothing herein shall create legal obligation between Landlord and Tenant
in respect of the use of any carparking spaces unless and until Landlord obtains
the right to lease such car parking spaces to Tenant, following which the terms
of the Parking Space Rider shall apply.

J.      Landlord’s Brokers:

 

CB Richard Ellis

K.     Riders:

   

The following exhibits, riders and addenda are attached to and are part of this
Lease:

 

3



--------------------------------------------------------------------------------

  Exhibit   A - Floor Plans of Premises

  Exhibit   B - Rules and Regulations

  Exhibit   C - Tenant’s Work Letter

  Exhibit   D - Plans showing Roof Space and Flat Roof Space

  Exhibit   E - Diagram showing the location of transformers

  Exhibit   F - Diagrams showing (1) Electrical Risers, (2) Riser Access at Lift
5 and

Electrical Risers and (3) Chiller Risers

Backup Power Generator Rider (with Exhibit 1 attached)

Telecommunications Conduit Rider (with Exhibit 2 attached)

Extension Option Rider

Parking Space Rider

Guarantee Rider

 

L.     Guarantee:

 

Guarantee to be given by PIHANA PACIFIC INC. (formerly known as ixPedite
Communications, Inc.) in favour of Landlord in the form as shown in the
Guarantee Rider to guarantee the performance and obligations of Tenant under
this Lease.

M.    Rent Abatement Period:

 

So long as Tenant is not then in default of this Lease and Tenant has not
received three (3) or more notices of events of default, Landlord shall waive
Tenant’s Monthly Base Rent in months One (1), Two (2), Three (3), and the second
half of month Seven (7) of the initial Lease Term hereof, for a total of Three
and one half (3 and 1/2) months of rental abatement, which if not abated would
be at the rate of HK$595,481.50 per month. The sum of HK$1,000,308.75
representing the agreed Monthly Base Rent for months Four (4) through Six (6)
shall be deferred and paid over months Seven (7) through Twenty-Four (24) at the
rate of HK$55,572.71 per month.

N.     a) Tenant’s Construction Representative:

   

Name: Mr. John Mansfield

   

Telephone: (65) 538.2788 or (852) 2970.7788

   

b) Landlord’s Construction Representative:

   

Name: Mr. Eric Au

   

Telephone: (852) 2526 6069

   

 

 

4



--------------------------------------------------------------------------------

 

AGREEMENT

 

1. PREMISES.

 

In consideration of the rent and Tenant’s agreements hereinafter reserved and
contained, Landlord hereby leases the Premises to Tenant and Tenant hereby
leases and takes the Premises from Landlord EXCEPT AND RESERVING unto Landlord
the rights set forth in Section 24. The Premises are located at the address set
forth in Section A(1) of Summary containing approximately the gross floor area
as set forth in Section B of Summary and are more particularly shown on the
Floor Plans and coloured Pink thereon as set forth in Exhibit “A” attached
hereto and incorporated herein by this reference. Landlord however reserves the
right, with Tenant’s prior written consent which shall not be unreasonably
withheld or delayed, to make minor changes to the area and to the configuration
of the Premises (if necessary). The Premises are let on an “as is” basis and any
discrepancy in the gross floor area as described above shall not be a ground for
Tenant terminating this Lease or seeking damages or compensation against
Landlord. The building in which the Premises are located is referred to herein
as the “Building.” The gross floor area of the Premises referenced above shall
be deemed correct and is conclusive as between the parties.

 

2. TERM.

 

2.1 The term of this Lease shall commence on the “Commencement Date” indicated
in Section D of Summary and shall extend for the period set forth in Section C
of Summary.

 

2.2 In the event that Tenant is permitted and enters into exclusive possession
of the Premises prior to the Commencement Date, such possession shall be deemed
to be pursuant to, and shall be governed by the terms, covenants and conditions
of this Lease, including without limitation, the covenant to pay rent, as though
the Commencement Date occurred upon the date of taking possession by Tenant.

 

3. RENT.

 

3.1 Beginning on the Commencement Date (subject to adjustment pursuant to
Section 2 above), the Base Rent (excluding Management Charges, rates, government
rent and other outgoings) (“Base Rent”) for the Premises shall be in accordance
with the Schedule of Monthly Base Rents set forth in Section E of Summary. For
the avoidance of doubt, property tax and other payments of a capital or
non-recurring nature (unless already assimilated as part of the Management
Charges mentioned in Section 4.1) shall be Landlord’s sole responsibility.

 

3.2 Each installment of Base Rent set forth in Section E of Summary shall be
payable in advance on the first day of each and every month throughout the term
of this Lease and such payment shall be made by direct crediting (via wire
transfer or other means) to the bank accounts as specified by Landlord from time
to time.

 

5



--------------------------------------------------------------------------------

 

3.3 Except for abatement of rental obligations contemplated by Section 11.1 or
abatement of rental obligations due to failure of Landlord to provide electrical
supply to the Premises pursuant to Section 9.2(b), Tenant agrees to pay all
rent, without setoff, demand or deduction of any kind, to Landlord.

 

4. MANAGEMENT AND OTHER CHARGES.

 

4.1 Tenant shall pay, as monthly rent hereunder, in addition to the Base Rent,
by way of further or additional rent monthly and proportionately for any part of
a month a fair proportion (based on a proportion, the numerator of which is the
gross lettable floor area of the Premises and the denominator of which is the
total gross lettable floor area of the portion of the Building owned by
Landlord, as may be reasonably determined by Landlord) of the aggregate of the
costs, expenses, outgoings and other expenditure for the provision, operation
and maintenance of all services provided and actually incurred by Landlord
(including but not limited to any management fee charged by the manager of the
Building under the Deed of Mutual Covenant) in connection with the Premises and
the Building (such further or additional rent is referred to herein as the
“Management Charges”). The Management Charges shall be subject to increase and
review not more than four (4) times annually upon Landlord giving to Tenant
fourteen (14) days prior notice in writing of such increase accompanied by a
memorandum explaining the increase and upon the expiration of the notice period,
the Management Charges, which initially shall be at the rate as set out in
Section F of Summary, shall be increased by the amount specified in Landlord’s
notice.

 

4.2 Tenant shall pay and discharge all rates, government rent (except as
provided in Section 9.8), government rates, taxes, assessments, duties,
impositions, charges and outgoings of an annual or recurring nature now or
hereafter to be imposed or levied on the Premises or upon the owner (based on a
proportion, the numerator of which is the gross lettable floor area of the
Premises and the denominator of which is the total gross lettable floor area of
the portion of the Building owned Landlord, as may be reasonably determined by
Landlord) or occupier in respect thereof by the Government of the HKSAR or other
lawful authority (any increase in the amount of government rent, land premium or
waiver fees, as provided in Section 9.8, and other payments of a capital or
non-recurring nature excepted (unless already assimilated as part of the
Management Charges mentioned in Section 4.1)).

 

4.3 Tenant shall also pay and discharge all deposits and charges in respect of
water, electricity and telephone as may be shown by or operated from Tenant’s
own metered supplies or by accounts rendered to Tenant by the appropriate
utility companies in respect of all such utilities consumed on or in the
Premises.

 

5. OTHER TAXES.

 

Tenant shall pay and reimburse Landlord, as additional rent hereunder, upon
demand and in such manner and at such times as Landlord shall direct from time
to time by written notice to Tenant, any excise, sales tax, valued added tax (or
any tax of a similar nature), privilege or other tax, assessment or other charge
(other than taxes levied on net income of Landlord or franchise taxes) imposed,
assessed or levied by any governmental authority chargeable in respect of any
payment made by Tenant under or in connection with this Lease or paid by
Landlord on any

 

6



--------------------------------------------------------------------------------

 

payment made by Landlord where Tenant agrees in this Lease to reimburse Landlord
for such payment.

 

6. SECURITY DEPOSIT.

 

A cash deposit (the “Cash Deposit”) and an irrevocable standby letter of credit
(an “L/C”, and collectively with the Cash Deposit, the “Security Deposit”) in
the amounts set forth in Section G(1) and (2) of Summary shall be delivered by
Tenant to Landlord upon execution of this Lease and shall be held by Landlord
without liability for interest and as security for the due performance and
observance by Tenant of Tenant’s agreements, covenants and obligations under
this Lease, it being expressly understood that the Security Deposit shall not be
considered an advance payment of rent or a measure of Landlord’s damages in case
of default by Tenant. The L/C shall be issued by a reputable financial
institution in the Hong Kong SAR acceptable to Landlord and shall be drawable by
Landlord upon written demand on sight, delivered by Landlord to such financial
institution, stating that a material default (as determined by Landlord in its
reasonable opinion) has occurred hereunder as a result of which Tenant is
indebted to Landlord for rent, or Management Charges or other charges, or any
costs, loss, damage, injury, or expense caused by such material default, and
specifying the amount thereof. Upon the occurrence of any breach or default
under this Lease by Tenant, Landlord may, from time to time, without prejudice
to any other remedy, use the Security Deposit or any reasonable portion thereof
(against receipt) to the extent necessary to make good any arrears of rent,
Management Charges and other charges payable hereunder or any costs, loss,
damages, injury, or expense caused to Landlord by such breach or default.
Landlord shall first use all of the Cash Deposit and thereafter may draw upon
the L/C, in each case as may be permitted by the terms of the preceding
sentence. At all times prior to the expiry of the term of this Lease, or any
early determination of this Lease, and following any drawing under the L/C,
Tenant shall promptly cause the replacement of the L/C with a fresh L/C in the
full amount set forth in Section G (2) of Summary. Following any application of
the Cash Deposit, Tenant shall pay to Landlord on demand an amount to restore
the Cash Deposit to its original amount. In the event of bankruptcy or other
debtor relief proceedings by or against Tenant (subject to applicable law in the
Hong Kong SAR), the Security Deposit shall be deemed to be applied first, to the
payment of rent and other charges due to Landlord, in the order that such rent
or charges became due and owing, for all periods prior to filing of such
proceedings. For the avoidance of doubt, if the Security Deposit is applied or
deemed applied pursuant to the foregoing sentence, the Cash Deposit shall be
applied or deemed applied first, and then the L/C shall be drawn or deemed
drawn. Landlord shall keep the Security Deposit in accordance with the laws of
the Government of the HKSAR. Upon termination of this Lease any remaining
portion of the Security Deposit, being the balance of the Cash Deposit (if any),
and the L/C shall be returned by Landlord to Tenant without payment of interest
on the Cash Deposit within (i) thirty (30) days after the expiration of or
sooner determination of this Lease and delivery of vacant possession to the
Landlord, subject to the provisions of Section 15 of this Lease, or (ii)
settlement of the last outstanding claim by the Landlord against Tenant for
arrears of rent and other charges (against receipt) and for any breach,
non-observance or non-performance of any of the agreements, stipulations, terms
and conditions herein contained and on the part of the Tenant to be observed or
performed whichever shall be the later. Tenant shall, not less than sixty (60)
days before the expiration date of any L/C provided to Landlord by Tenant under
this Lease, procure either a renewal of the L/C or a fresh L/C, and in either
case, on the same terms and conditions as the existing L/C or with

 

7



--------------------------------------------------------------------------------

 

amendments reasonably acceptable to Landlord (a “Replacement L/C”).
Notwithstanding anything contrary contained in this Lease, if the Replacement
L/C shall not be received by Landlord thirty (30) days prior to the expiry of
the existing L/C, Landlord shall be entitled to draw on the existing L/C and
hold those funds as part of the Cash Deposit. At any time thereafter Tenant may
provide a Replacement L/C and Landlord will, in exchange, transfer to Tenant the
proceeds from the original L/C (without being liable for any interest thereon).

 

7. LATE PAYMENTS.

 

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of rent, except in circumstances where abatement of rent
is contemplated pursuant to Section 3.3. Tenant acknowledges that the late
payment by Tenant to Landlord of any sums due under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
cost being extremely difficult and impractical to fix. Such costs include,
without limitation, processing and accounting charges, Landlord’s financing
charges. Therefore, if any monthly installment of rent is not received by
Landlord within ten (10) days of the date when due, or if Tenant fails to pay
any other sum of money due hereunder payable for ten (10) days after the same
shall become payable (whether formally demanded or not), Tenant shall pay to
Landlord on demand, as additional rent, daily interest on all such sums
outstanding at the monthly rate of 1 % calculated from the date on which the
same shall be due for payment until the date of payment as liquidated damages
and not as penalty. Landlord’s acceptance of any late charge, or interest
pursuant to Section 32.9, shall not be, nor constituted a waiver of Tenant’s
default with respect to the overdue amount, nor prevent Landlord from exercising
any of the other rights and remedies (including but without prejudice to the
generality of the foregoing the right of re-entry) available to Landlord and
exercisable under this Lease or any law now or hereafter in effect. Further, in
the event such late charge is imposed by Landlord for three (3) consecutive
months for whatever reason, Landlord shall have the option to require that,
beginning with the first payment of rent due following the imposition of the
third consecutive late charge, rent shall no longer be paid in monthly
installments but shall be payable three (3) months in advance.

 

8. USE OF PREMISES.

 

Tenant shall use the Premises only for the use described in Section H of
Summary. Landlord however gives no warranty as to suitability or fitness of the
Building or Premises for such use. Tenant shall be personally responsible for
making his own independent inquiry and investigation in respect of any
provisions or restrictions affecting the occupation, value, user or enjoyment
thereof under any Ordinance or regulations. Tenant shall be entitled to
terminate this Lease under this Section 8 upon notice to the Landlord only in
the event that the use described in Section H of Summary is not permitted by the
Government of the HKSAR as described below. If a notice is issued by the
relevant government department to Tenant or Landlord or the occupiers
prohibiting the use of the Premises as described in Section H of Summary (“Use
Prohibition”), then,

 

8



--------------------------------------------------------------------------------

 

(i) The party receiving the notice shall communicate to the other party its
receipt of such notice within two (2) business days after becoming aware of such
notice;

 

(ii) Landlord shall, upon being made aware of such notice, promptly apply to the
Government of the HKSAR for a waiver of such Use Prohibition. Landlord shall pay
waiver fees or land premiums or penalties for infringement of user as required
by the Government of the HKSAR in connection therewith. During the period the
Government of the HKSAR is considering Landlord’s application for waiver,
Tenant’s right to terminate the Lease under this Section shall be suspended for
so long as Tenant is not prohibited from or penalized for (other than by way of
financial penalties, which penalties Landlord has agreed to bear in accordance
with the preceding sentence) using the Premises for the Permitted Use, and
Tenant is not required to cease its business activities, and

 

(iii) In the event that after making any such application, the Government of the
HKSAR rejects, in writing Landlord’s application for waiver, or if Landlord
after consultation with Tenant considers that it is not commercially feasible
(on the grounds of difficulty, delay or expense or any other reasonable ground)
to remove the Use Prohibition or to comply with the requirements imposed by the
Government, Landlord shall communicate to Tenant in writing that Tenant is
entitled to exercise the right to terminate the Lease under this Section by
reason of Use Prohibition.

 

Upon such notice given by the Tenant to the Landlord the Lease shall terminate
on the last day of the current month in which the notice was served. Upon
termination, the provisions of Sections 15.2 and 15.4 shall apply, and the
Landlord shall immediately return the Cash Deposit and Letter of Credit to the
Tenant and both parties shall be discharged from their obligations to each other
and shall have no rights against the other party except for claims for breaches
that occurred prior to the date of termination. The Tenant shall also be given
reasonable time to remove its fittings, equipment and machinery subsequent to
the date of such termination. Without the prior written consent of Landlord (and
subject to provisions of law) any other use of the Premises is absolutely
prohibited. Tenant shall not use or occupy the Premises in violation of any
recorded covenants, conditions and restrictions affecting the Tenant’s
particular use of the Premises or land on which the Building is located nor of
any law, ordinance, rule and regulation. Tenant shall not do or permit to be
done anything, which will invalidate or increase the cost of any fire, extended
coverage or any other insurance policy covering the Building or property located
therein and shall comply with all rules, orders, regulations and requirements of
any applicable fire services department or other organization performing a
similar function. Tenant shall promptly upon demand reimburse Landlord as
additional rent for any additional premium charged for any insurance policy by
reason of Tenant’s failure to comply with the provisions of this Section 8.
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building, or injure or annoy them, or use or allow the Premises
to be used for any improper, immoral, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises. Tenant shall not commit or suffer to be committed any waste in or upon
the Premises and shall keep the Premises in good and tenantable repair and
appearance. Tenant shall not place a load upon the Premises exceeding the
average pounds of live load per square foot of floor area specified for the
Building

 

9



--------------------------------------------------------------------------------

 

by Landlord’s architect, with any partitions to be considered a part of the live
load. Landlord reserves the right to prescribe the weight and position of all
safes, files and heavy equipment which Tenant desires to place in the Premises
so as to distribute properly the weight thereof. Tenant’s business machines and
mechanical equipment which cause vibration or noise that may be transmitted to
the Building structure or to any other space in the Building shall be so
installed, maintained and used by Tenant as to eliminate such vibration or
noise. Tenant shall be responsible for the cost of all structural engineering
required to determine structural load. In any event, unless specifically
authorized herein, Tenant shall not prepare or serve, or authorize the
preparation or service of, food or beverages in the Premises, except only the
occasional preparation of coffee, tea, hot chocolate and other such common
refreshments for Tenant and its employees. Tenant shall not conduct any auction,
bankruptcy; close out or similar sale of thing or properties of any kind to take
place in or about the Premises or the Building.

 

9. BUILDING SERVICES

 

9.1 Throughout the term of this Lease, subject to shortage and accidents beyond
Landlord’s reasonable control, Landlord shall where any of such obligations or
responsibilities as hereinafter mentioned has been assumed by the manager or the
management company under the Deed of Mutual Covenant (as hereinafter defined)
use its best endeavours to procure the manager or the management company to
repair and maintain all structural elements of the Building (including main
electrical supply) of which the manager or the management company is under an
obligation to repair and common areas and maintain the exterior of the Premises,
including grounds, walks, drives and loading area, if any. Tenant shall
reimburse Landlord upon demand, as additional rent hereunder, for the cost of
any repairs or extraordinary maintenance necessitated by acts of Tenant or
Tenant’s employees, contractors, agents, licensees or invitees. Landlord shall
not be responsible for the repair and maintenance of Tenant installed systems or
improvements, including, but not limited to any heating or air conditioning
system installed by Tenant.

 

9.2 Landlord shall provide Tenant with:

 

(a) Evidence reasonably satisfactory to Tenant of Landlord’s ability to supply
fuel continuously, which may include multiple refilling of fuel reservoir(s), to
Tenant’s backup power generator(s) to enable Tenant to continue to operate its
business in the event of a failure of the electricity utility to supply electric
power to the Premises provided that this only applies if such generators) are
drawing on Landlord’s supplied common fuel reservoir and provided that Landlord
shall demonstrate its ability to supply at all times fuel to Tenant’s backup
generator and all other tenants who possess or rely upon such backup generators
(and are drawing on the same reservoir) for a continuous period of not less than
eight (8) hours (“Fuel Supply Ability”). Landlord shall also maintain and
operate the common fuel reservoirs according to international telecommunications
facility standards. Landlord shall be deemed to have demonstrated its Fuel
Supply Ability if: (i) Landlord provides Tenant from time to time a copy of the
valid fuel supply agreement entered into between Landlord and the fuel supplier
as soon as the same is signed; and (ii) Landlord is not aware of any
circumstances and/or Landlord has not received any notice that the said fuel
supplier is about to commit a breach of its obligation under the said fuel
supply contract such that the common fuel reservoir from which Tenant’s backup
generators and other backup generators will draw fuel will not have a sufficient

 

10



--------------------------------------------------------------------------------

 

supply of fuel to permit continuous operation of all backup generators for at
least 8 hours. Failure of Landlord to demonstrate its Fuel Supply Ability at any
time shall constitute an event of default under this Lease as contemplated by
Section 13.2 (subject to applicable cure periods provided therein); and

 

(b) Electrical current available for Tenant to connect to the Premises in the
following amounts

 

(i) 0.75 MVA of electrical capacity on the Commencement Date;

 

(ii) 3 MVA of electrical capacity on or before the date which is five (5) months
following the Commencement Date; and

 

(iii) 4 MVA of electrical capacity on or before the date which is twelve (12)
months following the Commencement Date;

 

provided that all electricity consumption shall be for Tenant’s account and also
provided that if Landlord shall fail to provide (after exhaustion of a cure or
grace period of thirty (30) days from the date when a written notice is served
on Landlord requesting Landlord to make good default or failure) the electrical
capacity required by paragraphs (ii) or (iii) above, the rent payable during any
period that electrical capacity is not so provided within two months after the
cure or grace period shall be abated by an amount equivalent to 100% of the Base
Rent then payable each month from the due date for such increased capacity set
out above until the date such increased capacity is actually made available to
Tenant to connect to Premises. The electrical capacity referred to above will be
made available to Tenant in a designated transformer room for Tenant’s use
(proposed to be on the Carpark Level One of the Building, such transformer room
space is shown in the diagram in Exhibit E attached hereto). Initially, the said
transformer room shall be equipped with three (3) transformers each of 1.5mVA
supplied by the incumbent electrical power provider for the Building. Tenant, at
its sole cost and expense, may petition the said power provider to upgrade
and/or increase the electrical capacity of the transformers to 2.OmVA each.
Landlord shall co-operate with Tenant to accomplish this upgrade, however, all
costs shall be borne solely by Tenant. Tenant agrees that should the
transformers be upgraded to 2.OmVA transformers, Tenant shall only use two of
the three transformers in the room for primary power and the third transformer
shall be a backup or standby transformer to be used only in the event of failure
or maintenance shutdown of one of the primary transformers (i.e. no more than
two of the three transformers shall ever operate or be “powered up” at the same
time).

 

(c) Riser access for Tenant’s own work at the shaft now occupied by Lift 5 of
the Building (such proposed riser access within Lift 5 is shown on the diagrams
in Exhibit F attached hereto) is to be made available by Landlord to Tenant on
or before 15th February 2001. If Landlord fails to provide such riser access on
or before 10th March 2001, the Base Rent payable shall be abated by an amount
equivalent to 100% of the Base Rent then payable, calculated and allowed on a
per diem basis, from 11th March 2001 until the date such riser access is
actually made available to Tenant for its own work.

 

11



--------------------------------------------------------------------------------

 

        9.3 Subject to Tenant using its best endeavours to minimize the amount
of space or area to be taken up by any of Tenant’s air-conditioning plant,
units, equipment, machine, conduits, riders, wires, pipes or drains which may be
situated in any part of the Building whether or not Landlord has agreed to
provide such space or area to Tenant at a charge or not, Tenant shall have the
right to install in the Premises, at its expense, self-contained 24-hour
heating, ventilating and air conditioning units as may be reasonably determined
by Landlord to be necessary in order to maintain building air conditioning
standards resulting from Tenant’s use of the Premises, including its
installation and operation of telecommunications and computer equipment or other
special equipment or facilities placing a greater burden on the air conditioning
system than that which the Building is designed for. Should Landlord install a
central chilled water system, the Building’s chilled water supply will be
available to Tenant at Tenant’s option as a back up source at such costs and in
such amounts as may be separately agreed between Landlord and Tenant. The
installation and use of such self-contained 24-hour heating, ventilating and air
conditioning unit is subject to compliance with the other provisions of this
Lease, including but not limited to obtaining Landlord’s prior written consent
to the plans and specifications for the work and electrical requirements of the
units, such consent not to be unreasonably withheld or delayed. Tenant shall pay
all costs of electricity for such units. At Landlord’s election, the electrical
requirements for such units, as well as all of Tenant’s other electrical
requirements, shall be separately metered to Tenant at Tenant’s expense as
described below. Tenant shall have the right to remove and/or cap off the
existing HVAC systems servicing the Premises.

 

Landlord shall make available electric current to the Premises in amounts
reasonably sufficient for normal business use, including operation of building
standard lighting and operation of typewriters and standard fractional
horsepower office machinery, all subject to the obligations of Tenant for
payment of the costs of such electricity as provided herein. Landlord shall be
deemed to have fulfilled the aforesaid obligation if Section 9.2 (b) (i) is
fulfilled by the Landlord. Tenant agrees that, at all times during the term of
this Lease, Tenant’s use of electric current under any provision of this Lease
shall never exceed the capacity of the feeders to the Building or the risers or
wiring installation in the Building failing which Tenant shall indemnify and
reimburse Landlord, as additional rent, all sums actually and directly incurred
by Landlord in respect of the additional or over usage of electric current by
Tenant. Any transformer or other special equipment required to connect Tenant’s
facilities to Landlord’s electrical supply shall be provided and installed at
Tenant’s expense. Landlord may, at its election and at Tenant’s sole cost and
expense, separately meter at Tenant’s expense the electrical usage of some or
all of Tenant’s equipment, facilities or Premises. Tenant shall pay the charges
for all such separately metered electrical usage within 15 days after receipt of
a billing therefor. Landlord shall not use its approval rights to arbitrarily or
discriminatorily prevent Tenant’s installation of and use of equipment
customarily used in a telecommunications business, but Landlord may impose
reasonable conditions on such installation and use, regarding such matters as
the placement, venting, power sources, and structural requirements for such
equipment.

 

Anything in this Section 9 notwithstanding, and subject to Tenant obtaining
Landlord’s prior written consent of the plans and specifications not to be
unreasonably withheld and complying with Section 28 and the other provisions of
this Lease, in lieu of Landlord providing any electric power to the Premises,
Tenant may make arrangements to obtain such electric supply directly from the
relevant government Department, at Tenant’s own cost and expense.

 

12



--------------------------------------------------------------------------------

Landlord makes no representations or warranties regarding such arrangements, but
shall cooperate with Tenant and the relevant Government Department reasonably
and in good faith in this regard. As part of such arrangement, Tenant is to
contract with, and be billed directly by, the relevant Department for provision
of water and power. Tenant agrees to pay such bills when due. Under such
arrangement, Landlord will not install or maintain nor bill Tenant for such
electric service or usage. The location of any new vault or transformer space
required for this purpose is subject to Landlord’s reasonable approval, as part
of Landlord’s prior written approval of the plans and specifications. Tenant
shall be liable for all costs and expenses incurred in connection with such an
arrangement including, but not limited to, costs of equipment, materials,
construction, installations and hook-ups. Any extra maintenance charges or
service calls attributable to the actions of Tenant (e.g., continual adjustments
of the thermostats or the failure to keep window coverings closed as necessary)
shall be payable by Tenant to Landlord upon demand, as additional rent
hereunder.

 

        9.4 Tenant shall provide its own janitorial services to the Premises
subject to Landlord’s prior written approval of the service provider in
Landlord’s sole and absolute discretion. Tenant shall submit to Landlord a list
of proposed janitorial service providers, with references, upon commencement of
this Lease for Landlord to approve or disapprove without undue delay. Only those
service providers who have been approved by Landlord may perform janitorial
services. Tenant shall keep all such portions of the Premises in a clean and
orderly condition at Tenant’s sole cost and expense. In the event that Tenant
shall fail to keep or cause to keep such portions of the Premises in a clean and
orderly condition, Landlord may do so and any reasonable costs incurred by
Landlord in connection therewith shall be payable by Tenant to Landlord upon
demand, as additional rent hereunder. Tenant shall also pay to Landlord, as
additional rent hereunder, amounts equal to any increase in cost of janitor
service in and about the common areas if such increase in costs is due to (a)
use of the Premises by Tenant during hours other than normal business hours, or
(b) location in or about the Premises of any fixtures, improvements, materials
or finish items (including without limitation wall coverings and floor
coverings) other than those which are of the standard type adopted by Landlord
for the Building.

 

        9.5 Landlord shall furnish passenger elevator or lift service in common
with Tenant and other tenants of the Building Monday through Friday from 8:00
A.M. to 6:00 P.M. and Saturday from 8:00 A.M. to 1:00 P.M. (“normal business
hours”). Landlord shall provide passenger elevator service outside normal
business hours to authorised personnel of Tenant and if a card reader system is
installed by Landlord, Landlord shall issue such cards to Tenant’s authorised
personnel. Tenant shall not permit or suffer to be loaded into any cargo lift or
passenger lift in the Building a weight greater than such lift is designed or
permitted to carry.

 

        9.6 Landlord hereby acknowledges and agrees that from and after the
Commencement Date Tenant shall be granted access to the Premises on a twenty
four (24) hours a day, seven days a week basis, without interruption from
Landlord.

 

        9.7 Landlord does not warrant that any service will be free from
interruptions caused by repairs, renewals, improvements, changes of service,
alterations, strikes, lockouts, labor controversies, accidents, inability to
obtain fuel, steam, water or supplies or other cause. Landlord shall give Tenant
prompt prior written notice of any extended interruptions of which Landlord has
prior knowledge. No interruption of service shall be deemed an eviction or

 

13



--------------------------------------------------------------------------------

disturbance of Tenant’s use and possession of the Premises or any part thereof,
nor relieve Tenant from payment of rent or performance of Tenant’s other
obligations under this Lease except as provided below in this Section 9.7.
Landlord shall not be responsible for correcting any such interruption in
service which is not curable by Landlord on a basis reflecting leading industry
standards in Hong Kong, SAR. Subject to Section 11 below, and subject to
Landlord’s rights to recover certain costs under other provisions of this Lease,
Landlord shall make good faith efforts to correct the interruption within a
reasonable time after Landlord receives written notice from Tenant of the
interruption in service. In doing such work Landlord shall use commercially
reasonable, good faith efforts to interfere as little as reasonably practicable
with the conduct of Tenant’s business in the Premises, without, however, being
obligated to incur liability for overtime or other premium payment to its
agents, employees or contractors in connection therewith. Landlord shall not be
liable for any injury to or interference with Tenant’s business or any punitive,
incidental or consequential damages, whether foreseeable or not, arising from
the making of or failure to make any repairs, alterations or improvements, or
provision of or failure to provide or restore any service in or to any portion
of the Building, including the Premises, or the fixtures, appurtenances and
equipment therein. Tenant shall not be entitled to any abatement or reduction of
rent or other remedy by reason of Landlord’s failure to furnish any of the
services or Building systems called for by this Lease (other than electrical
supply under Section 9.2(b) or Fuel Supply Ability and after exhaustion of all
applicable cure or grace period) if such failure is caused by accident,
breakage, repairs, strikes, lockouts or other labor disturbances or labor
disputes of any character, or any other cause, except due to Landlord’s wilful
action, gross negligence or wilful misconduct or that of its employees,
contractors, or agents.

 

        9.8 Landlord shall pay all Property Tax, increases in the amount of
government rent (in excess of the amount of government rent paid by Landlord to
the Government of the HKSAR based on the assessment level of Building when the
Government of the HKSAR first assesses the Building), land premiums or waiver
fees imposed by the Government of the HKSAR subsequent to the date of this Lease
as a direct result of Tenant’s use of the Premises in accordance with the
Permitted Use mentioned in Section H of Summary, and other payments of a capital
or non-recurring nature in relation to the Premises as provided in Section 4.2.

 

10. CONDITION OF PREMISES.

 

By occupying the Premises, Tenant shall be deemed to accept the same and
acknowledge that they comply fully with Landlord’s covenants and obligations
hereunder, subject to completion of any items which it is Landlord’s
responsibility hereunder to furnish and which are listed by Landlord and Tenant
upon inspection of the Premises prior to the Commencement Date. Tenant
acknowledges that neither Landlord nor any agent, employee or representative of
Landlord has made any representation or warranty with respect to any matter,
including but not limited to any matter regarding the Building or Premises, the
applicable user or zoning or the effect of other applicable laws, or the
suitability or fitness of the Building or Premises for the conduct of Tenant’s
business or any other purpose. Tenant is relying solely on its own
investigations with respect to all such matters. During the term of this Lease,
Tenant shall maintain the Premises in good condition, ordinary wear and tear,
inherent defects and repairs which are specifically made the responsibility of
Landlord hereunder excepted, and shall repair

 

14



--------------------------------------------------------------------------------

all damage or injury to the Building or to fixtures, appurtenances and equipment
of the Building caused by Tenant’s installation or removal of its property or
resulting from the negligence or tortuous conduct of Tenant, its employees,
contractors, agents, licensees and invitees. In the event of failure by Tenant
to perform its covenants of maintenance and repair hereunder, Landlord may
perform such maintenance and repair, and any reasonable amounts expended by
Landlord in connection therewith shall be payable by Tenant to Landlord upon
demand, as additional rent hereunder.

 

11. DAMAGE TO PREMISES OR BUILDING.

 

        11.1 In the event that the Building should at any time during the Lease
Term be totally destroyed by fire or other casualty, this Lease shall terminate
as of the date of such casualty. If the Building is damaged but not totally
destroyed by the casualty or if there is an interruption in services or
utilities provided by Landlord pursuant to Section 9.7 of this Lease, and, in
the commercially reasonable opinion of the Landlord and Tenant, such damage or
interruption in services or utilities prevents Tenant’s beneficial use of all or
a substantial portion of the Premises, or prevents reasonable access to the
Premises, then Tenant shall notify Landlord in writing, within thirty (30) days
after the date Tenant’s beneficial use is so prevented. Landlord shall then
state whether it intends to restore the Building or part thereof or the services
or utilities in question and of how long, in Landlord’s opinion, the restoration
will take to complete. In the event that the repairs and restoration can, in
Landlord’s reasonable opinion, be completed within one hundred and eighty (180)
days after the date Tenant’s beneficial use is so prevented, and Landlord will
receive insurance proceeds sufficient to cover the costs of such repairs and
restoration, Landlord shall restore the Building or part therefor the services
or utilities in question. In the event the Premises or a substantial portion of
the Building or reasonable access to the Premises or the delivery system for
Building services or utilities should be so damaged or destroyed that
restoration or repairs cannot, in Landlord’s reasonable opinion (and after
consultation with Tenant), be completed within one hundred and eighty (180) days
after the date Tenant’s beneficial use is so prevented, Landlord may at its
option terminate this Lease upon notice to Tenant. Similarly, in the event
Landlord’s notice notifies Tenant that the restoration in Landlord’s opinion
will not be completed within one hundred and eighty (180) days after the date
Tenant’s beneficial use is so prevented, Tenant shall have thirty (30) days from
the date of Tenant’s receipt of Landlord’s notice to elect to terminate this
Lease by delivering written notice of such termination to Landlord. If either
Landlord or Tenant terminates this Lease as provided above, such termination
shall be effective immediately upon the other party’s receipt of the notice of
termination. In the event that Landlord is obligated or elects to restore the
Building or part thereof or the services or utilities in question, Landlord
shall commence such work reasonably promptly and shall proceed with reasonable
diligence to restore the Building or part thereof or the services or utilities
to substantially the condition in which they were immediately prior to the
casualty, except that Landlord shall not be required to rebuild, repair or
replace any part of the partitions, fixtures, alterations, decorations or other
improvements which may have been constructed by or specifically for Tenant, or
by or for other tenants within the Building.

 

If neither Landlord nor Tenant terminates this Lease due to the casualty, the
Lease shall remain in full force and effect. After Landlord completes Landlord’s
restoration work on the Premises (i.e., any necessary repair work on the
Building shell and the Building systems

 

15



--------------------------------------------------------------------------------

originally provided by Landlord in the core of the Building), Tenant shall
complete with reasonable diligence Tenant’s repairs to its tenant improvements.
The parties shall cooperate in performing their respective repairs
simultaneously if, in the parties’ reasonable opinion, that is feasible and
appropriate. Tenant shall have the right to terminate this Lease upon notice
served upon Landlord prior to actual completion of Landlord’s restoration work
on the Premises if such restoration work is not substantially completed within
two hundred and seventy (270) days after the date Tenant’s beneficial use is
first prevented (provided, however, that if Landlord’s original notice to Tenant
estimated that the restoration work would take more than one hundred and eighty
(180) days after the date Tenant’s beneficial use is so prevented, and Tenant
did not elect to terminate the Lease on that basis, then Tenant shall not be
entitled to terminate the Lease pursuant to this sentence unless Landlord fails
to substantially complete such restoration work within ninety (90) days after
the estimated restoration period given in Landlord’s original notice). For
purposes of this Section, “substantial completion” of Landlord’s work shall mean
completion to such a degree that Tenant can commence in the Premises or the
damaged portion thereof its own reconstruction of tenant improvements as
contemplated by this Lease. “Substantial completion” shall not require full
completion of all “punch list” type items which do not materially affect
Tenant’s use of the Premises. Lease termination, to the extent provided above,
shall be Tenant’s sole remedies. Notwithstanding the foregoing to the contrary,
if the damage is due to the gross negligence or wilful misconduct of Tenant or
any of Tenant’s agents, employees or invitees, Tenant shall not be permitted to
exercise its right of Lease termination, nor shall Tenant be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Premises resulting from any such damage,
repair, reconstruction or restoration related thereto.

 

        11.2 Subject and without prejudice to Section 9.7, in the event that the
Building is damaged but not totally destroyed by any act of casualty
contemplated by Section 11.1 which prevents Tenant’s beneficial use of all or
substantial portion of the Premises for a continuous period of seven (7) days
(and whether or not either party elects to terminate this Lease in accordance
with the foregoing provisions of Section 11.1), the amount of rent payable for
the Premises shall be abated proportionately by an amount to be agreed by
Landlord and Tenant to reflect the area of the Premises which has been rendered
unusable by Tenant. The period of any such abatement of rent shall commence on
the month immediately following the month in which the relevant event of
casualty occurs to the Building and/or the Premises.

 

        11.3 In the event any holder of a mortgage or deed of trust on the
Building should require that the insurance proceeds payable upon damage or
destruction to the Building by fire or other casualty be used to retire the debt
secured by such mortgage or deed of trust, or in the event any lessor under any
underlying or ground lease should require that such proceeds be paid to such
lessor, Landlord shall in no event have any obligation to rebuild, and at
Landlord’s election this Lease shall terminate.

 

        11.4 With the exception of insurance required to be carried by Tenant
under Section 27 of this Lease, any insurance which may be carried by Landlord
or Tenant against loss or damage to the Building or to the Premises shall be for
the sole benefit of the party carrying such insurance and under its sole
control. Landlord shall not be required to carry insurance of any kind on
Tenant’s property and, except by reason of the breach by Landlord of any of its
obligations hereunder, shall not be obligated to repair any damage thereto or to
replace the same.

 

16



--------------------------------------------------------------------------------

 

        11.5 In addition to its termination rights in Section 11.1 above,
Landlord shall have the right to terminate this Lease if any damage to the
Building or Premises occurs during the last twelve (12) months of the Term of
this Lease and Landlord estimates that the repair, reconstruction or restoration
of such damage cannot be completed within the earlier of (a) the scheduled
expiration date of the Lease Term, or (b) 60 days after the date of such
casualty.

 

12. GOVERNMENT LEASE AND DEED OF MUTUAL COVENANT.

 

Tenant shall observe and comply with and perform all the covenants, terms and
provisions in the Government Lease relating to the land on which the Building is
now erected, (herein referred to as “Government Lease”), the Deed of Mutual
Covenant and Management Agreement registered in the Tsuen Wan New Territories
Land Registry by Memorial No. 1318892, and subject to the last sentence of this
Section 12, any supplemental deeds of mutual covenant, deeds of covenant and
grants, deeds of easement, licenses and rules and regulations entered or to be
entered into from time to time by Landlord and other parties expressed to be
binding upon the owner or occupier or any tenant of any portion of the Building
as contemplated under Agreement registered in the Tsuen Wan New Territories Land
Registry Memorial No. 1364412 (herein collectively referred to as “Deed of
Mutual Covenant”) to which this Lease is subject so far as they relate to the
Premises and this Lease, and shall indemnify Landlord against the breach,
non-observance or non-performance thereof directly by Tenant. Landlord
represents to the Tenant that the rights granted to the Tenant under this Lease
shall not be derogated by the Deed of Mutual Covenant.

 

13. DEFAULT.

 

        13.1 The following events shall be deemed to be events of default by
Tenant under this Lease:

 

                (a) If Tenant shall fail to pay any installment of rent,
Management Charges or any other sum required to be paid by Tenant under this
Lease within ten (10) days of the date such payment shall fall due.

 

                (b) If Tenant shall fail to comply with any material term,
provision or covenant of this Lease, other than provisions pertaining to the
payment of money which is not cured within thirty (30) days of written notice of
such default being served on Tenant (and in respect of those breaches which
cannot be remedied, adequate compensation is not tendered by the Tenant to the
Landlord).

 

                (c) If Tenant shall enter into any scheme of arrangement or
assignment with its creditors.

 

                (d) If any encumbrancers take possession of any of Tenant’s
assets located at the Premises.

 

                (e) If Tenant shall file a petition under any section of the
Bankruptcy Ordinance, or other similar Ordinance, as amended from time to time,
pertaining to bankruptcy, insolvency or debtor relief, or Tenant shall have a
petition or other proceedings filed against

 

17



--------------------------------------------------------------------------------

Tenant under any such law or chapter thereof and such petition or proceeding
shall not be vacated or set aside within thirty (30) days after such filing.

 

                (f) If a receiver or trustee shall be appointed for all or
substantially all of the assets of Tenant and such receivership shall not be
terminated and possession of such assets restored to Tenant within ninety (90)
days after such appointment.

 

                (g) If Tenant shall become bankrupt or being a corporation goes
into liquidation (save for the purposes of amalgamation or reconstruction)

 

                (h) If Tenant shall suffer execution to be levied upon Tenant’s
assets located at the Premises or otherwise on Tenant’s goods, equipments etc.
or if in such circumstances as aforesaid Tenant shall suspend or cease or
threaten to suspend or cease to carry on its business.

 

                (i) If Tenant shall assign this Lease or sublet the Premises in
violation of the terms hereof.

 

                (j) If Tenant ceases to carry on its business at the Premises
for a period of thirty (30) consecutive days.

 

        13.2 The following shall be deemed to be events of default by Landlord
under this Lease:

 

                (a) Landlord fails to comply with any of the material terms and
covenants set forth in this Lease.

 

                (b) Landlord fails to maintain Fuel Supply Ability as
contemplated in Section 9.2(a) provided that such failure is not cured within
thirty (30) days of written notice of same being served on Landlord. (For the
avoidance of doubt, failure to provide electricity in the manner as contemplated
in Section 9.2(b) and/or failure to provide riser access in the manner as
contemplated in Section 9.2(c) after the respective applicable cure or grace
period is a subject for abatement of rent only and in no case may Tenant
terminate this Lease as a consequence thereof).

 

14. REMEDIES UPON DEFAULT.

 

        14.1 Upon the occurrence and continuance of any event of default by
Tenant (after exhaustion of all applicable cure or grace period) and in respect
to those breaches which cannot be remedied adequate compensation is not tendered
by Tenant to Landlord, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity, the option to pursue any one or more
of the following remedies (each and all of which shall be cumulative and
non-exclusive) without any notice or demand whatsoever:

 

                (a) Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrears of rent or other charges, enter upon and take possession
of the Premises and expel or remove Tenant and any other person who

 

18



--------------------------------------------------------------------------------

may be occupying the Premises or any part thereof, without prejudice to any
right of action by Landlord to claim against Tenant for any loss or damages
sustained by Landlord and the Security Deposit shall be forfeited to Landlord to
the extent of any actual loss or damages sustained by Landlord.

 

                (b) A written notice served by Landlord thereby exercises the
power of determination and/or re-entry hereinbefore contained shall be a full
and sufficient exercise of such power without physical entry on the part of
Landlord notwithstanding any statutory or common law provision to the contrary.

 

                (c) Whether or not Landlord elects to terminate this Lease on
account of any default by Tenant, Landlord shall have the right to terminate any
and all subleases, licenses, concessions or other consensual arrangements for
possession entered into by Tenant and approved by Landlord and affecting the
Premises.

 

                (d) Landlord may at its option elect not to terminate this Lease
but to deduct from the Security Deposit the amount of any costs, expenses, loss
or damage sustained or incurred by Landlord as the result of the breach,
non-observance or non-performance by Tenant. All costs and expenses including
any reasonable legal costs and fees incurred by Landlord in demanding payment of
the rent and other charges payable under this Lease or the extent of any loss to
Landlord arising out of this paragraph and in exercising its rights and/or
remedies or in attempting to do so shall be recoverable from Tenant as a debt or
be deductible by Landlord from the Security Deposit.

 

        14.2 Upon the occurrence and continuance of an event of default by
Landlord (after exhaustion of all applicable cure or grace period), in respect
to those breaches which cannot be remedied and adequate compensation is not
tendered by Landlord to Tenant, Tenant shall have, in addition to any other
remedies available to Tenant at law or at equity, the option to pursue the
following remedy without any notice or demand whatsoever:

 

                (a) Terminate this Lease, in which event Tenant shall remove
such of its improvements as Landlord has designated pursuant to Sections 28.1
and 28.2 from the Premises and Landlord shall return the Security Deposit to
Tenant (less any lawful deduction).

 

        14.3 No waiver by Landlord or Tenant of any violation or breach of any
of the terms, provisions and covenants herein contained shall be deemed or
construed to constitute a waiver of any other or later violation or breach of
the same or any other of the terms, provisions, and covenants herein contained.
Forbearance in enforcement of one or more of the remedies herein provided upon
an event of default shall not be deemed or construed to constitute a waiver of
such default. The acceptance of any rent hereunder by Landlord following the
occurrence of any default, whether or not known to Landlord, shall not be deemed
a waiver of any such default, except only a default in the payment of the rent
so accepted, subject to the provisions of Section 32.1.

 

        14.4 If this Lease shall be terminated for a breach by Tenant under this
Section 14, Landlord shall not require Guarantor to accept a new tenancy
agreement or lease of the Premises, and Guarantor shall pay to Landlord on
demand an amount equal to the rents and other

 

19



--------------------------------------------------------------------------------

moneys payable to Landlord under the Lease for the period commencing with the
date of such disclaimer and ending on the date upon which the Premises are relet
(if applicable) or (as the case may be) the expiry of the Term whichever is
earlier, subject always to Landlord using its reasonable commercial efforts to
re-lease the Premises and mitigate its losses.

 

15. SURRENDER OF PREMISES; REMOVAL OF PROPERTY.

 

        15.1 No act or thing done by Landlord or any agent or employee of
Landlord during the term hereof shall be deemed to constitute an acceptance by
Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in a writing signed by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.

 

        15.2 Upon the expiration of the term of this Lease, or upon any earlier
termination of this Lease, Tenant shall, subject to the provisions of this
Section 15, quit and surrender possession of the Premises to Landlord in as good
order and condition as when Tenant took possession and as thereafter improved by
Landlord and/or Tenant, reasonable wear and tear, inherent defects and repairs
which are specifically made the responsibility of Landlord hereunder excepted.
Upon such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its sole discretion, require
to be removed, and Tenant shall repair at its own expense all damage to the
Premises and Building resulting from such removal.

 

        15.3 Whenever Landlord shall re-enter the Premises as provided in this
Lease, any personal property of Tenant not removed by Tenant upon the expiration
of the term of this Lease, or within forty-eight (48) hours after a termination
by reason of Tenant’s default as provided in this Lease, shall be deemed
abandoned by Tenant and may be disposed of by Landlord according to law.
Landlord shall be entitled to apply any proceeds of the sale of such items to
any sums due to Landlord by Tenant and to Landlord’s costs of removal, storage
and sale of such items.

 

        15.4 All fixtures, alterations, additions, repairs, improvements and/or
appurtenances attached to or built into or on or about the Premises prior to or
during the term hereof, whether by Landlord at its reasonable expense or at the
expense of Tenant, or by Tenant at its expense, or by previous occupants of the
Premises, shall be and remain part of the Premises and shall not be removed by
Tenant at the end of the term of this Lease. Such fixtures, alterations,
additions, repairs, improvements and/or appurtenances shall include, without
limitation, built-in utilities such as heating, ventilating and air conditioning
units, floor coverings, drapes, paneling, molding, doors, kitchen and
dishwashing fixtures and equipment, plumbing systems, electrical systems,
lighting systems, silencing equipment, all fixtures and outlets for the systems
mentioned above and for all telephone, radio, telegraph and television

 

20



--------------------------------------------------------------------------------

purposes, and any special flooring or ceiling installations, as well as standby
power generators, fuel tanks (subject to the following paragraph) and electrical
fuel gear, and condenser units (if any) installed pursuant to the terms of the
Lease, wherever located in the Building (including its roof) (but excluding
Tenant’s telecommunications switch and other telecommunications trade fixtures
and equipment, and batteries and rectifiers and all other equipment, machinery
and fittings ancillary thereto, which Tenant agrees to remove upon the
expiration or termination of this Lease). Notwithstanding the foregoing,
Landlord may, in its sole discretion, require Tenant, at Tenant’s sole cost and
expense, to remove any fixtures, alterations, additions, repairs, improvements
and/or appurtenances attached or built into or on or about the Premises or as
otherwise listed above (specifically including telecommunications equipment, but
excluding conduit and cable and initial tenant improvements). Tenant shall
repair any damage to the Building and Premises occasioned by the installation,
construction, operation and/or removal of any fixtures, trade fixtures,
equipment, alterations, additions, repairs, improvements and/or appurtenances
pursuant to this Section. If Tenant shall fail to complete such removal and
repair such damage, Landlord may do so and may charge the reasonable cost
thereof to Tenant.

 

        15.5 Tenant hereby waives all claims for damages or other liability in
connection with Landlord’s re-entering and taking possession of the Premises or
removing, retaining, storing or selling the property of Tenant as herein
provided, and Tenant hereby indemnifies and holds Landlord harmless from any
such damages or other liability, and no such re-entry shall be considered or
construed to be a forcible entry.

 

16. DISTRAINT.

 

        16.1 For the purposes of Part III of the Landlord and Tenant
(Consolidation) Ordinance (Chapter 7) and of these presents, the rent payable in
respect of the Premises shall be and be deemed to be in arrears if not paid in
advance (or within the relevant cure periods) at the times and in the manner
hereinbefore provided for payment thereof.

 

17. ASSIGNMENT AND SUBLETTING.

 

        17.1 Tenant shall not assign or sublet all or any portion of the
Premises except that Tenant may, on prior notice to Landlord, assign or sublet
all or a portion of the Premises at any time during the term of the Lease to any
corporation or entity which (i) is a wholly owned subsidiary of Tenant; (ii) is
a corporation which Tenant owns (directly or indirectly) in excess of 51% of the
issued and outstanding shares; or (iii) a majority of Tenant’s assets are
transferred to an affiliate; in each case without securing Landlord’s written
approval or consent, provided however that Tenant (a) remains liable for all
obligations pursuant to the Lease and (b) such assignee, sublessee or transferee
assumes the obligations of Tenant under the Lease by a document reasonably
satisfactory to Landlord.

 

        17.2 Except as provided in this Section 17, Tenant shall not sublet all
or any part of the Premises, nor assign this Lease, without Landlord’s express
prior written consent, which consent shall not unreasonably be withheld provided
that Tenant shall notify Landlord of its intention so to do and shall provide
Landlord for its approval a draft of the proposed subtenancy agreement
conforming to a standard form agreement provided by Landlord and particulars of:

 

21



--------------------------------------------------------------------------------

 

                (a) The name and address of the proposed sub-tenant;

 

                (b) The business proposed to be carried on by the proposed
sub-tenant at the portion of the Premises proposed to be sub-let;

 

                (c) The portion of the Premises proposed to be sub-let
accompanied by a plan showing the position and dimensions thereof which plan
shall be annexed to the sub-tenancy agreement;

 

                (d) The term of the proposed sub-letting; and

 

                (e) The proposed rent and other charges to be paid by the
proposed sub-tenant.

 

(For purposes of the balance of Sections 17.2 through 17.4, the term “sublease”
shall be deemed to include any sub-tenancy agreement or any other agreements for
use or occupancy of the Premises as described in the preceding sentence (but for
the avoidance of doubt, shall not include co-location agreements). The terms
“subtenant” and “sublet” shall be construed accordingly.)

 

In order to assist Landlord in evaluating any proposed sublease, Tenant agrees
to provide Landlord with the proposed subtenant or assignee’s current financial
statement and financial statements for the preceding 2 years (if any) and such
other information concerning the business background and financial condition of
the proposed subtenant or assignee and of Tenant as Landlord may reasonably
request.

 

Landlord and Tenant hereby agree that Landlord’s disapproval of any proposed
sublease hereunder shall be deemed reasonable if based upon any reasonable
factor, including, without limitation, any or all of the following factors:

 

                (a) The proposed subletting would result in more than three
subleases of portions of the Premises being in effect at any time during the
term;

 

                (b) The rent payable by the proposed subtenant would be less
than the fair market rental value for the space as determined pursuant to the
last paragraph of this Section 17.2 (except as otherwise provided in Section
17.5);

 

                (c) The proposed subtenant is an existing tenant or occupant of
the Building or has negotiated with Landlord within the last twelve months for
space in the Building or is another subtenant prohibited by the next to last
paragraph of this Section 17.2;

 

                (d) The proposed subtenant is a governmental entity;

 

                (e) The transaction calls for new demising walls to be built,
and the portion of the Premises proposed to be sublet or assigned has inadequate
means of ingress and egress;

 

22



--------------------------------------------------------------------------------

 

                (f) The use of the Premises by the proposed subtenant (i) is not
permitted by the use provisions of this Lease, or (ii) might, in Landlord’s
reasonable opinion, violate any right for an exclusive use granted by Landlord
to another Tenant in the Building;

 

                (g) The sublease would likely result, in Landlord’s reasonable
opinion, in a significant increase in the use of the parking areas or common
areas of the Building due to the transferee’s employees or visitors, and/or
significant increase in the demand for utilities and services to be provided by
Landlord to the Premises;

 

                (h) The subtenant does not, in Landlord’s reasonable opinion,
have the financial capability to fulfill the obligations imposed by the
sublease, or have income and net worth at least equal to that of Tenant;

 

                (i) The subtenant is not, in Landlord’s reasonable opinion, of
reputable or good character or consistent with Landlord’s desired tenant mix;

 

                (j) The subtenant is a real estate developer or landlord or is
acting directly or indirectly on behalf of a real estate developer or landlord;

 

                (k) The proposed subtenant may, in Landlord’s reasonable
opinion, increase the chances of significant hazardous waste contamination
within the Premises or the Building;

 

                (l) In the reasonable judgment of Landlord, the purpose for
which the subtenant intends to use the Premises is not in keeping with the
reasonable standards of Landlord for the Building or is in violation of the
terms of any other lease in the Building; or

 

                (m) The term or duration of the sublease is granted for a period
which would extend beyond the expiry date of the Lease Term.

 

Notwithstanding the foregoing, Tenant may, subject to the rest of the terms
hereof, sublet all of the Premises or assign this Lease to any entity
controlling, controlled by or under common control with Tenant, (including
assignment or subletting to any corporation resulting from a merger or
consolidation with Tenant, or to any person or entity which acquires all the
assets of Tenant’s business as a going concern) provided that, with regard to
each such assignment or subletting: (A) Landlord receives the financial
statements prescribed above and such other financial and background information
as Landlord may request regarding the assignee or subtenant at least twenty (20)
days prior to such proposed assignment or sublease; (B) Landlord determines, in
its reasonable discretion, that the income and net worth of the assignee or
subtenant comply with the standards prescribed in item (h) above; (C) the use of
the Premises is not altered; (D) Landlord determines, in its reasonable
discretion, that the transaction is not being entered into as a subterfuge to
avoid the restrictions on assignment and subletting in the Lease; and (E) the
subtenant or assignee expressly assumes the obligations of Tenant hereunder as
prescribed below in this Section 17.2.

 

Tenant may mortgage, assign, pledge or otherwise transfer the interest of Tenant
in and to any sublease or the rentals payable thereunder or in the Security
Deposit, subject however, to any interest the Landlord has under this Lease or
at law in the Security Deposit.

 

23



--------------------------------------------------------------------------------

 

Any sublease, assignment, mortgage, pledge, encumbrance, or transfer made in
violation of this Section 17.2 shall be void and at Landlord’s election shall
terminate this Lease.

 

Each subtenant or assignee of Tenant, other than Landlord, shall assume all
obligations of Tenant under this Lease and shall be and remain liable jointly
and severally with Tenant for the payment of the rent, and for the due
performance of all the terms, covenants, conditions and agreements herein
contained on Tenant’s part to be performed for the term of this Lease (provided
that in the case of a sublease, the subtenant’s obligations shall be limited to
those obligations relating to the subleased space and the common areas during
the sublease term). No sublease or assignment shall be deemed approved by
Landlord unless such subtenant or assignee and Tenant shall deliver to Landlord
a counterpart of such sublease or assignment and an instrument in a form
acceptable to Landlord, which contains a covenant of assumption by the subtenant
or assignee satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 17.2, but the failure or refusal of the subtenant
or assignee to execute such instrument of assumption shall not release or
discharge the subtenant or assignee from its liability as set forth above.

 

No subtenant or assignee not complying with the foregoing requirements shall
have any interest in the Security Deposit. Any assignee that does comply with
the foregoing requirements shall automatically succeed to Tenant’s position with
respect to the Security Deposit, and Landlord shall have the right to refund all
or any portion of the Security Deposit to the assignee at any time or under any
circumstances with no liability to the assignor.

 

Landlord may require that the assignee or subtenant remit directly to Landlord
on a monthly basis, all monies due to Tenant by said assignee or subtenant. In
such event Landlord shall apply the sums received to the obligations of Tenant
and its successors under this Lease.

 

In the event of default by any assignee or subtenant or any successor of Tenant
in the performance of any of the terms hereof, Landlord may proceed directly
against Tenant without the necessity of exhausting remedies against such
assignee, subtenant or successor.

 

Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease with the assignee or other successor of
Tenant, and without obtaining Tenant’s consent thereto, and any such actions
shall not relieve Tenant of liability under this Lease.

 

Consent by Landlord to one assignment or subletting shall not be deemed consent
to any subsequent assignment or subletting.

 

Tenant agrees that all advertising by Tenant to market the space in the Premises
to be sublet or assigned shall require Landlord’s prior written approval, which
shall not be unreasonably withheld. Tenant further agrees that it shall not,
without Landlord’s prior written consent, which may be granted or withheld in
Landlord’s sole discretion, market any space in the Premises, assign the lease
or sublet any space in the Premises to existing tenants or occupants of the
Building, or to any entity controlling, controlled by, or under common control
with any existing tenant or occupant of the Building, except for any entity
controlling, controlled by or under common control with Tenant.

 

24



--------------------------------------------------------------------------------

 

Tenant agrees that it shall not sublet, nor assign, nor advertise as available
for subletting or assignment, nor list with brokers for subletting or
assignment, all or any portion of the Premises for a consideration which is
equal to less than the fair market rental value, as determined by Landlord in
its reasonable discretion, for comparable space in the Building for a comparable
term commencing concurrently with the assignment or sublease term, with
comparable rent credits and tenant improvement allowances. Within ten (10) days
after Landlord receives any written request from Tenant for Landlord’s estimate
of the fair market rental value for specified space (which request shall
identify the space in question, the proposed term and the proposed rent credits
and improvement allowances), Landlord shall notify Tenant in writing of the fair
market rental value for such space for a comparable term with comparable rent
credits and tenant improvement allowances.

 

17.3 In the event that Tenant has sought and received Landlord’s consent to
assign this Lease, or to enter into a sublease as to all or any portion of the
Premises, the monthly rent payable by Tenant to Landlord, pursuant to Section 3,
shall be increased by fifty percent (50%) of the amount to be received by Tenant
during each month pursuant to the terms of the assignment or sublease, in excess
of Tenant’s monthly rental payable to Landlord for the space subject to the
assignment or sublease. The amounts referred to in the previous sentence include
rent, additional rent, or any other payment in respect of use or occupancy, but
shall not include Management Charges, government rents, taxes and those amounts
referable to the reimbursement of costs of leasehold improvements installed by
Tenant, which shall be valued by an independent third party mutually as may be
agreed by Tenant and Landlord, and whether paid in a lump sum or periodic
payments; provided however, such amounts shall not include any fees charged by
Tenant to its Customers to the extent such fees are based on Tenant’s services
(not square footage of space used by the Customers) as provided under Section
17.5 herein. In no event shall the total sums payable to Landlord be less than
the monthly rental Landlord would have received but for such assignment or
sublease.

 

The additional rent shall be due and payable to Landlord in accordance with the
schedule specified in the sublease or assignment instrument, and the failure of
any subtenant or assignee to make any payments in accordance with that schedule
shall not affect the obligation of Tenant to pay the additional rent to
Landlord.

 

The calculation of the amount of rentable space being sublet shall be made by
Landlord in accordance with its usual standards. Landlord may require
acknowledgment by Tenant of Tenant’s concurrence on Landlord’s calculation of
the amount of rentable space being sublet as a condition to Landlord’s consent
to any sublease.

 

The provisions of a sublease or assignment instrument consented to by Landlord
cannot be modified, nor the sublease or assignment terminated, other than in
accordance with its terms, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld. The terms of this Section 17.3 shall
apply to any subleasing or assignment by any subtenant or assignee.

 

17.4 Tenant shall pay to Landlord, promptly upon receipt of a billing from
Landlord, the amount of Landlord’s reasonable legal costs incurred in connection
with

 

25



--------------------------------------------------------------------------------

Landlord’s review or approval of any sublease or assignment transaction
requiring Landlord’s consent hereunder.

 

17.5 Landlord acknowledges that Tenant is entitled to carry on any activities
within the Premises contemplated by Section H of Summary and Section 8 hereof
without the need for any approval, consent or waiver from Landlord. Furthermore,
Landlord acknowledges that such activities require the presence in the Premises
of certain communications equipment of customers of Tenant (collectively
“Customers”) in order that Tenant can provide services to Customers, including,
without limitation, Internet co-location, switching and routing services, and
Tenant shall not be obliged to seek Landlord’s approval or consent in order to
provide such services. Tenant will ensure that the Customers under the
co-location agreements will not use or occupy space within the Premises that
exceeds sixty-five percent (65%) of the total lettable area of the Premises.
Prior to the date hereof Landlord has been provided with Tenant’s standard form
customer agreement, which is in form acceptable to Landlord. In the event
material amendments are made to such standard form during the term of this
Lease, Tenant will provide Landlord with a revised version thereof for the
Landlord’s information. Landlord shall keep the terms of this form customer
agreement, as amended, confidential. The form shall: (a) conform to and be
consistent with the provisions of this Lease; (b) shall state that this Lease is
prior and shall remain in all respects prior and superior to the customer
agreement and that the customer agreement does not modify this Lease; (c) state
that Landlord is not joining in nor bound by any agreement, representation or
warranty contained in the customer agreement, and (d) shall have attached a copy
of the Building’s then current rules and regulations to be given to Tenant’s
Customers. Any matter that requires Landlord’s approval under this Lease shall
continue to require such approval. Tenant’s Customers shall obtain directly from
Tenant any copies Tenant’s Customer requires of the applicable terms of this
Lease, and Landlord shall have no obligation in that regard. Upon any
termination of this Lease, whether due to agreement, default or expiration of
the term, Tenant’s Customers shall immediately surrender possession of the
Premises, including the equipment space, to Landlord. Tenant agrees to be liable
to Landlord for any violation by Tenant’s Customers of any provisions of this
Lease. Landlord’s advance consent in this Lease to these transactions is not a
waiver of any of Landlord’s rights under this Lease as to Tenant. Tenant shall,
upon written request by Landlord, provide Landlord with copies of executed
customer agreements to ensure compliance with the requirements of this Section
17.5, provided that Tenant shall be allowed to obscure the identity and unique
commercial terms of an individual customer agreement not relevant to compliance
with this Section 17.5 or other provisions of this Lease.

 

18. TRANSFER OF LANDLORD’S INTEREST.

 

In the event of any transfer of Landlord’s interest in the Building or Premises,
other than a transfer for the purpose of giving security for banking facilities
or obtain financial support only, the transferor shall be automatically relieved
of any and all obligations and liabilities on the part of Landlord accruing from
and after the date of such transfer, including, without limitation, the
obligation of Landlord to return the Security Deposit as provided in this Lease;
provided that the transferor shall, on the date of transfer of its interest in
the Premises, transfer any Security Deposit then held by Landlord, or any
portion thereof remaining after proper deductions therefrom, to the transferee
and shall thereafter notify Tenant of such transfer, of any claims made against
the Security Deposit, and of the transferee’s name and address, by written
notice

 

26



--------------------------------------------------------------------------------

delivered personally (in which case Tenant shall acknowledge receipt of such
notice by signing Landlord’s copy of such notice) or by registered mail.

 

19. STAMP DUTY AND COSTS.

 

Each of the parties hereto shall bear its own legal costs in relation to the
preparation, approval and execution of this Lease and its counterpart. The stamp
duty of Lease and its counterpart and Land Registry registration fees (if any)
shall be borne by Landlord and Tenant in equal shares.

 

20. NOTICES.

 

In every case when, under the provisions of this Lease, it shall be necessary or
desirable for one party hereto to serve any notice, request or demand on the
other, such notice or demand shall be in writing and shall be served personally
or by fax to the applicable address for notice set forth in Section A(2) & (3)
of Summary. Landlord or Tenant may, from time to time, by notice in writing
served upon the other as aforesaid, designate a different mailing address or a
different person to whom all such notices or demands are thereafter to be
addressed. Service of any such notice or demand if given personally shall be
deemed completed upon delivery, and if made by mail shall be deemed to be given
or completed at the time and date of posting.

 

21. QUIET ENJOYMENT.

 

Landlord covenants that Tenant, upon paying the rent and performing the
covenants of this Lease on Tenant’s part to be performed, shall and may
peaceably and quietly have, hold and enjoy the Premises for the term of this
Lease. Without interruption by Landlord or anyone lawfully claiming under or
through or in trust for Landlord except for viewing as provided in Section 24.2.

 

22. TENANT’S FURTHER OBLIGATIONS.

 

22.1 Except for ordinary fair wear and tear, inherent defects and as otherwise
provided in this Lease, Tenant shall, at Tenant’s expense, keep in good order,
condition and repair the interior of the Premises and shall promptly and
adequately repair all damage to the interior of the Premises of a non-structural
nature and replace or repair all glass, fixtures, equipment and appurtenances
therein damaged or broken, except where such damage or breakage was caused by
the act, omission or gross negligence of the Landlord, its employees, agents,
contractors or invitees, under the supervision and with the approval of Landlord
and, if Tenant does not do so, Landlord may, but need not, make such repairs and
replacements. If Landlord does so, Tenant shall pay Landlord the cost thereof
promptly upon demand, as additional rent hereunder.

 

22.2 Tenant shall comply with all laws, ordinances, rules, regulations, orders
and directives of governmental and other competent authorities and shall obtain
and keep in effect all licenses, permits (including but not limited to
conditional use permits) and other authorizations required with respect to the
business or businesses conducted by Tenant within or from the Premises or with
respect to any special equipment or facilities of Tenant permitted under the
other provisions of this Lease. Tenant and its employees, agents, licensees and
invitees

 

27



--------------------------------------------------------------------------------

shall also comply with all reasonable rules and regulations which Landlord may
adopt from time to time for the protection and welfare of the Building and its
tenants and occupants. The rules and regulations for the Building currently in
force are attached hereto as Exhibit “B”. Landlord shall have no liability to
Tenant for the failure of any other tenants in the Building to observe the rules
and regulations. The Landlord shall ensure that any rules and regulations do not
derogate from the rights and privileges of the Tenant under this Lease.

 

22.3 Tenant shall not cause or produce or suffer or permit to be produced on or
in the Premises any sound or noise (including sound produced by broadcasting
from Television, Radio and any apparatus machine or instrument capable of
producing or reproducing music and sound) or any vibration or resonance or other
form of disturbance or other acts or things in or on the Premises which is or
are or may be or become a nuisance to the tenants or occupiers of adjacent or
neighbouring premises;

 

22.4 Tenant shall not do or permit or suffer to be done any act or thing which
may be or become a nuisance to Landlord or to the tenants or occupiers of other
premises in the Building or in any adjoining or neighbouring building and it is
agreed that a persistent breach by Tenant of this Section shall amount to a
breach of this Lease justifying Landlord exercise its right of re-entry
hereunder;

 

22.5 Tenant shall not change Tenant’s company name so as to conflict with or
prejudice the business or reputation of the Building or Landlord.

 

23. LETTING NOTICES AND ENTRY.

 

During the six (6) months immediately before the expiration or sooner
determination of the Lease Term, (a) Landlord shall be at liberty to affix and
maintain without interference upon any external part of the Premises a notice
stating that the Premises are to be let and such other information in connection
therewith as Landlord shall reasonably require; and (b) Tenant shall allow
Landlord or its authorised agents to enter the Premises together with
prospective new tenants and Tenant shall show them the entire Premises.

 

24. RIGHTS RESERVED TO LANDLORD.

 

24.1 Subject to the Deed of Mutual Covenant of the Building, portions of the
Building are reserved to Landlord, including exterior building walls, core
corridor walls and doors and any core corridor entrance, but excluding the
Premises and the inside surfaces of all walls, windows and doors bounding the
Premises. Landlord also reserves any space in or adjacent to the Premises used
for shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other
utilities, sinks or other building facilities, and the use thereof, as well as
the right to access thereto through the Premises for the purposes of operation,
maintenance, decoration and repair.

 

24.2 Landlord shall have the following rights exercisable except as provided in
this Section 24.2 (a)without liability to Tenant for damage or injury to
property, person or business (all claims for damage being hereby released), and
without effecting an eviction or disturbance of Tenant’s use or possession or
giving rise to any claim for setoffs or abatement of rent:

 

28



--------------------------------------------------------------------------------

 

(a) To enter, upon twenty-four (24) hours written notice or upon twenty-four
(24) hours telephone notice to Tenant’s facility manager then on duty, the
Premises for the purpose of inspecting the same, posting notices of
non-responsibility, exhibiting the Premises to prospective tenants during the
last six months of the Initial Term or any Additional Term or purchasers or
making such repairs or replacements therein as may be required by this Lease or
as Landlord may deem appropriate; provided that Landlord shall use all
reasonable efforts not to disturb or cause inconvenience to Tenant’s use and
occupancy of the Premises.

 

(b) If, in the event of an emergency, Tenant does not provide immediate entry to
Landlord’s authorized representatives, Landlord may use any other means which
Landlord may deem proper to open such doors in an emergency in order to obtain
entry to the Premises. Any entry to the Premises obtained by Landlord by these
means shall not be construed or deemed to be a forcible or unlawful entry into,
or a detainer of, the Premises, or an eviction of Tenant from the Premises or
any portion thereof, or grounds for any abatement or reduction of rent. Any
damages or losses on account of any such entry by Landlord shall be Tenant’s
sole responsibility except as otherwise expressly provided herein. Nothing in
this Section 24 shall be construed as obligating Landlord to perform any
repairs, alterations or decorations, except as otherwise expressly required in
this Lease. Notwithstanding the foregoing, Landlord shall designate to Tenant in
writing the names of Landlord’s representatives, such representatives shall be
entitled to enter the Premises as set forth in this Section 24.2.

 

(c) To change the name of the Building.

 

(d) To install and maintain signs on the exterior and interior of the Building,
except within the Premises.

 

(e) To advertise, decorate, remodel, repair, alter or otherwise prepare the
Premises for reoccupancy during the last six (6) months of the term hereof if,
during or prior to such time, Tenant has vacated the Premises, or at any time
after Tenant abandons the Premises.

 

(f) To do or permit to be done any work in or about the exterior of the Building
or any adjacent or nearby building, land, street or alley.

 

(g) To grant to anyone the exclusive right to conduct any business or render any
service in the Building, provided such exclusive right shall not operate to
impair or hinder Tenant from the use expressly permitted by this Lease.

 

25. FORCE MAJEURE.

 

Whenever there is provided in this Lease a time limitation for performance by
Landlord or Tenant of any construction, repair, maintenance or service, the time
provided for shall be extended for as long as and to the extent that delay in
compliance with such limitation is due to an act of God, governmental control or
other factors beyond the reasonable control of Landlord or Tenant, respectively.

 

29



--------------------------------------------------------------------------------

 

26. WAIVER OF CLAIMS; INDEMNITY.

 

26.1 Tenant, as a material part of the consideration to Landlord, hereby assumes
all risk of, and waives all claims it may have against Landlord, its agents,
employees, partners, officers, directors, affiliates and successors in interest
(collectively, the “Landlord Group”) for damage to or loss of property or
personal injury or loss of life resulting from the Building or Premises or any
part thereof becoming out of repair, by reason of any repair or alteration
thereof of a non-structural nature, or resulting from any accident within the
Building or Premises or on or about any space adjoining the Building or
Premises, or resulting directly or indirectly from any act or omission of any
person, or due to any condition, design or defect of the Building or Premises,
or any space adjoining the Building or Premises, or the mechanical systems of
the Building or Premises, which may exist or occur, whether such damage, loss or
injury results from conditions arising upon the Premises or upon other portions
of the Building, or from other sources or places, and regardless of whether the
cause of such damage, loss or injury or the means of repairing the same is
accessible to Tenant; provided such assumption and waiver shall not apply to
claims caused by the gross negligence or wilful misconduct of Landlord or its
agents or employees.

 

26.2 Tenant hereby agrees to indemnify, defend, and hold Landlord and Landlord
Group harmless from and against (a) any and all claims, demands, suits, fines,
losses, expenses and liabilities (collectively, “Claims”) for or relating to
injury or loss of life to persons or damage to or loss of property arising from
Tenant’s use of the Building or the Premises, or from the conduct of Tenant’s
business, or from any work done, permitted or suffered by Tenant in or about the
Premises or elsewhere, or from any negligence or intentional conduct of Tenant
or Tenant’s agents, employees, contractors, licensees, invitees, representatives
or successors in interest; (b) any and all Claims arising from any breach or
default in the performance of any obligation on Tenant’s part to be performed
under the terms of this Lease; and (c) all costs, legal costs, expenses and
liabilities incurred by Landlord or any member of Landlord Group in or in
connection with any such Claim except where such Claim is due to the gross
negligence or wilful misconduct of Landlord or its agents. In the event that any
action or proceeding is brought against Landlord or any member of Landlord Group
by reason of any such Claim, Tenant upon notice from Landlord shall defend such
action or proceeding at Tenant’s cost and expense by counsel approved by
Landlord, such approval not to be unreasonably withheld. Tenant’s obligations
under this Section 26.2 shall survive the expiration or termination of this
Lease as to any matters arising prior to such expiration or termination or prior
to Tenant’s vacation of the Building. Neither the directors, officers,
shareholders and employees of Landlord shall be personally liable for any claim
or judgment against Landlord under any circumstances.

 

26.3 Tenant acknowledges that construction or alteration works will be
undertaken by Landlord or other tenants on the other floors or common parts of
the Building. Landlord will use commercially reasonable, good faith efforts to
minimize the disturbance, inconvenience, interruption of building services which
may be caused to Tenant; however, Landlord shall have no liability whatsoever in
connection with such disturbance, inconvenience or interruption and shall not be
responsible for any loss or damages to either to persons or properties or
interference with Tenant’s business unless due to Landlord’s gross negligence or
willful misconduct, nor is it a ground for abatement of rent. Tenant’s waiver
and indemnity set forth in Section 26.1 above shall specifically apply to this
subsection.

 

30



--------------------------------------------------------------------------------

 

27. INSURANCE

 

27.1 Tenant shall procure and shall maintain in effect to the satisfaction of
Landlord with a reputable insurance company at Tenant’s sole cost and expense
throughout the term of this Lease, including any extensions and renewals
thereof, public liability and property damage insurance against claims for
bodily injury, death or property damage occurring upon or about the Premises or
in the common areas of the Building, in each case naming Landlord and its
managing agents as additional insured and, upon request by Landlord, naming the
holder of any mortgage or like encumbrance or the lessor under any underlying
lease covering the Building as additional insured, with a limit of liability of
not less than US$2,000,000.00 single limit.

 

Tenant shall also procure and maintain, at Tenant’s sole cost and expense
throughout the term of this Lease, casualty insurance on Tenant’s personal
property in the Premises and any leasehold improvements which Tenant installed
at its own cost in an amount at least equal to the full replacement cost of such
property, providing coverage against all perils insured against by a “fire and
extended coverage” policy, as well as sprinkler damage, vandalism and malicious
mischief.

 

Tenant shall also obtain the following insurance in so far as the same is
applicable or available:

 

(a) Worker’s compensation and employer’s liability insurance in form and amount
satisfactory to Landlord.

 

(b) Loss of income and extra expense insurance and business interruption
insurance in such amounts as will reimburse Tenant for direct or indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of access to or use of the Premises or the
Building as a result of such perils.

 

(c) Liquor liability insurance coverage in limits of not less than Five Hundred
Thousand Dollars (US$500,000) if at any time during the term hereof any
alcoholic beverages of any nature are served on the Premises.

 

(d) Any other form or forms of insurance as Landlord or Landlord’s lender or
ground or primary lessors may reasonably require from time to time in form, in
amounts, and for insurance risks against which a prudent tenant of a comparable
size and in a comparable business would protect itself.

 

Such policies of insurance shall be with insurance companies acceptable to
Landlord, shall not have a deductible amount exceeding US$5,000.00 in the
aggregate, and shall specifically provide that the insurance afforded by such
policies for the benefit of Landlord and its managing agents and Landlord’s
mortgagees and ground lessors shall be primary, and that any insurance carried
by Landlord or Landlord’s mortgagees and the manager or the management office of
the Building shall be excess and non-contributing. Such policies shall be
evidenced by certificates of insurance delivered to Landlord from time to time
showing such insurance to be at all times prepaid and in full force and effect
and providing that such insurance cannot be cancelled or modified upon less than
thirty (30) days’ prior written notice to Landlord, and such other evidence of
coverage requested by Landlord. (Such evidence may consist of

 

31



--------------------------------------------------------------------------------

copies of such policies, including additional insured endorsements.) If at any
time Tenant has not provided Landlord with a then currently effective
certificate of insurance or other evidence of coverage acceptable to Landlord as
to any insurance required to be maintained by Tenant, Landlord may, without
further inquiry as to whether such insurance is actually in force, obtain such a
policy and Tenant shall reimburse Landlord, upon demand as additional rent
hereunder, for the cost thereof, together with Landlord’s administrative fee
equal to twenty five percent (25%) of the premium.

 

27.2 Tenant hereby waives its rights against Landlord and its managing agent and
their respective partners, officers, directors, shareholders, employees, agents,
representatives, contractors, affiliates, successors, licensees, and invitees
with respect to any claims or damages or losses (including any claims for bodily
injury to persons and/or damage to property) which are caused by or result from
(a) risks insured against under any insurance policy carried by Tenant at the
time of such claim, damage, loss or injury, or (b) risks which would have been
covered under any insurance required to be obtained and maintained by Tenant
under this Lease had such insurance been obtained and maintained as required.
The foregoing waivers shall be in addition to, and not a limitation of, any
other waivers or releases contained in this Lease.

 

27.3 Landlord and Tenant shall each use its reasonable endeavours to cause each
casualty insurance policy required to be obtained by it pursuant to this Lease
or otherwise in respect of the Building or Premises to provide that the insurer
waives all rights of recovery by way of subrogation against the other party and
its managing agent and their respective agents, partners, officers, directors,
shareholders, employees, agents, representatives, contractors, affiliates,
successors, licensees, and invitees in connection with any claims, losses and
damages covered by such policy. If Tenant fails to maintain insurance required
hereunder, Tenant shall be deemed to be self-insured with a deemed full waiver
of subrogation as set forth in the immediately preceding sentence.

 

28. FIXTURES, TENANT IMPROVEMENTS AND ALTERATIONS.

 

28.1 Tenant shall be permitted to initially carry out the following works in
relation to the Premises (collectively, the “Initial Work”) at its sole cost and
expense and subject to the plans and specifications for such Initial Work, and
Tenant’s proposed architects, engineers or contractors, being approved in
advance by Landlord or its relevant representatives, where necessary (such
approval not to be unreasonably withheld)

 

(a) Installation of a twenty-four (24) hour heating, air conditioning and
ventilation (“HVAC”) system sufficient for the conduct of Tenant’s business;

 

(b) Installation of a back-up generator system sufficient for the conduct of
Tenant’s business;

 

(c) Arranging for the metering of its own electrical supply to the Premises and
the HVAC with the relevant utility provider;

 

(d) Installation of an electrical grounding system sufficient for the conduct of
Tenant’s business and in accordance with applicable law;

 

32



--------------------------------------------------------------------------------

 

(e) Reinforcement of floor load capacity for the Premises to accommodate
Tenant’s requirements for its telecommunication equipment, UPS, batteries, and
otherwise sufficient for the conduct of Tenant’s business;

 

(f) Blockage of any window of the Premises so long as the blockage is not
visible from the exterior of the Building and as long as it will not violate any
ordinances/orders/regulations/law from time to time in force including but not
limited to fire services regulations/rules and building regulations/rules;

 

(g) Installation of an FM 200 fire suppression system independent of the
Building’s system and modification of the sprinkler system presently serving the
Premises to a dry pipe double pre-action system; and

 

(h) Carry out all other works included in the draft (and revised) plans and
specifications provided by Tenant to Landlord after the Commencement Date.

 

In connection with the installation of the equipment set forth in paragraphs
(a), (b) and (d) above, Tenant shall use its best endeavours to minimize the
amount of space or area to be taken up by any of Tenant’s unit, equipment,
machine, conduits riders, wires, pipes or drains if the same are located outside
the Premises whether or not Landlord has agreed to provide such space or area to
Tenant at a charge or not, and Landlord shall provide Tenant with access to such
conduit or shaft or such part of the exterior walls of the Building as indicated
by Landlord subject to payment of costs as provided in Telecommunications
Conduit Rider and Backup Power Generator Rider in order for Tenant to properly
and efficiently install, operate and maintain such equipment. The various
electrical risers, riser access at Lift 5 and chiller risers intended to be
installed by Tenant are now shown in the diagrams in Exhibit F attached hereto.

 

On Landlord’s approval of the final plans and specifications and Tenant’s
architects, engineers or contractors, Tenant shall reimburse Landlord for its
reasonable engineering, architectural, consultant or other third party fees
incurred by Landlord pertaining to its review and approval of such plans and
specifications, provided that such reimbursement shall not in the aggregate
exceed Ten Thousand Dollars (HK$10,000). In addition, Tenant shall reimburse to
Landlord the reasonable pro-rated costs of services rendered by Landlord’s
management personnel and engineers to review and approve such plans and
specifications, provided that such reimbursement shall not exceed Five Thousand
Dollars (HK$5,000) per month during the construction period of the Initial Work.
Landlord will complete its review no later than seven (7) business days
following its receipt of final plans and specifications. At the time of its
approval of the plans Landlord shall notify Tenant which fixtures and equipment
or improvements must (i) be removed by Tenant at its sole cost and expense at
the expiration or termination of the Lease, or (b) remain at the Premises as
Landlord’s property at the expiration or termination of the Lease.

 

28.2 Except as otherwise provided in this Lease, all improvements, fixtures
and/or equipment which Tenant may install or place in or about the Premises, and
all alterations, repairs or changes to the Premises, and all signs installed in,
on or about the Premises, from time to time, shall be at the sole cost of
Tenant, Landlord shall be without any obligation in connection therewith. Tenant
hereby agrees to indemnify, defend, and hold Landlord harmless

 

33



--------------------------------------------------------------------------------

from any liability, cost, obligation, expense or claim of lien in any manner
relating to the installation, placement, removal or financing of any such
alterations, repairs, changes, improvements, fixtures, and/or equipment in, on
or about the Premises. Tenant’s obligations under the preceding sentence shall
survive the expiration or termination of this Lease as to any matters arising
prior to such expiration or termination or prior to Tenant’s vacation of the
Building.

 

28.3 Subject to Sections 28.1, 28.2 and 28.10 and the prior written approval of
Landlord, Tenant is absolutely prohibited from making any alterations,
additions, improvements or decorations which: (i) affect any area outside the
Premises; (ii) affect the Building’s structure, equipment, services or systems,
or the proper functioning thereof, or Landlord’s access thereto; (iii) affect
the outside appearance, character or use of the Building or the common areas;
(iv) weaken or impair the structural strength of the Building; (v) lessen the
value of the Building; (vi) will violate or require a change in any occupation
permit or other certificate applicable to the Premises; or (vii) in the opinion
of Landlord, will increase the Management Charges.

 

28.4 Before proceeding with any alteration, repair or change which is not
otherwise prohibited in Section 28.3 above other than the Initial Work (each an
“Additional Work”), Tenant must first obtain Landlord’s written approval of the
following, which shall not be unreasonably withheld or delayed and in any event
be given within seven (7) business days of submission (i) the plans and
specifications, and Tenant’s proposed architects, engineers or contractors for
such Additional Work; (ii) with respect to any connecting lines that will be
outside the Premises (if such lines are permitted by Landlord in its sole
discretion), a description of the areas of the Building to which Tenant will
require access both for the initial work and for ongoing maintenance of the
improvements or installations; (iii) the names of all contractors and
subcontractors being approved in advance by Landlord or its relevant
representatives, where necessary (such approval not to be unreasonably withheld)
who will perform such work and will provide to Tenant within seven (7) business
days following Landlord’s receipt of Tenant’s written request; (iv) copies of
all construction contracts entered by Tenant with any contractor for the work;
(v) copies of all liability, casualty, worker’s compensation and builder’s risk
insurance applicable to the construction, maintenance and ongoing operation of
the improvements and installations; and (vi) copies of all governmental permits
required for such Additional Work. Landlord’s consent to such matters shall not
unreasonably be withheld; provided, however, that with regard to any such
matters which may affect the structural members, the heating, ventilation, air
conditioning or other building systems, exterior walls, windows and doors of the
Building, and with regard to the installation of any signs outside the Premises,
Landlord may grant or withhold its consent in its unlimited discretion. Landlord
may impose, as a condition of its consent to any alterations, repairs or changes
of the Premises, such requirements as Landlord in its reasonable discretion may
deem desirable, including, but not limited to, the requirement that Tenant
utilize for such purposes only contractors, materials, mechanics and materialmen
approved by Landlord for work in the Building.

 

28.5 After Landlord has approved the change, repair or alteration and the other
items of Initial Work or Additional Work, Tenant shall enter into an agreement
for the performance of such change, repair or alteration with the contractors
and subcontractors approved by Landlord. Before proceeding with any change,
repair or alteration Tenant shall (i) provide Landlord with 10 days’ prior
written notice thereof; and (ii) pay to Landlord, within

 

34



--------------------------------------------------------------------------------

 

10 days after written demand, the costs of any increased insurance premiums
incurred by Landlord as a result of such changes, repairs or alterations. In
addition, before proceeding with any change, repair or alteration, Tenant’s
contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost and
expense: (A) all necessary governmental permits and approvals for the
commencement and completion of such change, repair or alteration; and (B) a
completion and lien indemnity bond, or other surety, for such change, repair or
alteration. Landlord’s approval of permits to the Initial Work and Additional
Work shall not relieve Tenant of the obligation to obtain any other or
supplemental permits required by the preceding sentence.

 

28.6 Tenant shall pay to Landlord the reasonable costs of Landlord’s third party
engineers and other consultants (but not Landlord’s on-site management
personnel) for review and approval of all plans, specifications and working
drawings for any Additional Work within ten (10) business days after Tenant’s
receipt of invoices either from Landlord or such consultants. In addition to
such costs, Tenant shall pay to Landlord in any amount as may be agreed with
Landlord, within ten (10) business days after completion of any Additional Work,
the actual reasonable costs incurred by Landlord for services rendered by
Landlord’s management personnel and engineers to coordinate and/or supervise any
of the change, repair or alteration to the extent such services are provided in
excess of or after the normal on-site hours of such engineers and management
personnel. At the time it delivers its approval to any Additional Work pursuant
hereto, Landlord shall notify Tenant in writing which fixtures and equipment or
improvements must (i) be removed by Tenant at its sole cost and expense at the
expiration or termination of the Lease, or (ii) remain at the Premises as
Landlord’s property at the expiration or termination of the Lease.

 

28.7 All changes, repairs and alterations shall be performed: (i) in accordance
with the approved plans, specifications and working drawings; (ii) lien-free and
in a good and workmanlike manner; (iii) in compliance with all laws, rules, and
regulations of all governmental agencies and authorities; (iv) in such a manner
so as to not to interfere with the occupancy of any other tenant in the
Building, nor impose any additional expense or delay upon Landlord in the
maintenance and operation of the Building; and (v) at such times, in such manner
and subject to rules and regulations as Landlord may from time to time
reasonably designate. Following completion of the work, Tenant shall promptly
provide to Landlord a set of “as built” plans and specifications for the work
and copies of all warranties and guarantees provided by Tenant’s contractors and
subcontractors in respect of any Initial Work or Additional Work designated by
Landlord to remain part of the Premises and not removed by Tenant.

 

28.8 Throughout the performance of any such change, repair or alteration Tenant
shall obtain in so far as is applicable or available, or cause its contractors
to obtain, worker’s compensation insurance and general liability insurance
covering the work in compliance with provisions of Section 27 of this Lease, and
builder’s risk insurance for the work reasonably.

 

28.9 In the event Tenant orders any construction, alteration, decorating or
repair work directly from Landlord, or from the contractor selected by Landlord,
the charges for such work, together with Landlord’s administration fee equal to
15% of the contract price, shall be deemed additional rent under this Lease,
payable upon billing therefor, either in advance of

 

35



--------------------------------------------------------------------------------

the start of work, or periodically during construction, or upon the substantial
completion of such work, at Landlord’s option.

 

28.10 Notwithstanding the provisions of Section 28.3 (ii) and (iii) above,
subject to Landlord’s and Landlord’s Engineer’s (as defined in the Lease) review
and approval and the other provisions of the Lease, Tenant shall have the right,
at Tenant’s sole cost and expense, to reinforce the floor load capacity of the
Building within the Premises to accommodate Tenant’s requirements for floor
loading of Tenant’s telecommunications equipment, batteries and other office
equipment within the Premises. Under no circumstances shall Tenant be permitted
to remove or block up any window and/or exterior wall within the Premises.

 

28.11 Subject to Landlord’s and Landlord’s Engineer’s (as defined in the Lease)
review and approval, Tenant shall have the right, at Tenant’s sole cost and
expense, to relocate any of the Buildings’ building systems within the premises
which are below the concrete floor deck above. Such building systems may include
but not be limited to, water pipes, ducts and fire sprinkler systems. In the
absence of any agreement between Landlord and Tenant to the contrary, any such
relocation must be restored to its original condition upon the expiration or
earlier termination of the Lease at Tenant’s sole cost and expense. Scheduling
and relocation of all such relocation shall be coordinated with and approved by
Landlord. However, Landlord reserves the absolute right to disapprove of any
such relocation if Landlord reasonably determines that such relocation will
create a material burden, hardship, or interference with the Building and its
other tenants.

 

28.12 Exhibit C shall apply to the Initial Work and the Additional Work.

 

29. DECORATION DEPOSIT.

 

Prior to any commencement of Tenant’s improvements or alterations, Tenant shall
upon demand by Landlord deposit with Landlord a decoration/construction deposit
(the “Decoration Deposit”) in the amount set forth in Section G(3) of Summary as
security for the proper carrying out of the Initial Work which shall only be
refunded to Tenant (less all necessary deduction to compensate Landlord’s loss
or expenses as a result of the defective performance by Tenant during the
decoration period) without interest within thirty (30) days of notice given by
Tenant of full completion of the Initial Work.

 

30. NO KEY MONEY.

 

Tenant hereby expressly declares that for the grant of the Lease Term no key
money or premium or other consideration otherwise than the rent and other
payments herein expressly reserved and expressed to be payable has been paid or
will be payable to Landlord or to any person whomsoever.

 

31. HAZARDOUS MATERIALS.

 

31.1 In addition to its other obligations under this Lease, Tenant covenants to
comply with all laws relating to Hazardous Materials, as defined below, with
respect to the Premises and the Building. Tenant shall have the right to use
general office supplies typically used in an office area in the ordinary course
of business (such as copier toner, liquid paper, glue,

 

36



--------------------------------------------------------------------------------

ink and cleaning solvents) and items typically used in a comparable
telecommunications business, provided that Tenant uses them in the manner for
which they were designed and only in accordance with all applicable laws and
regulations and the standards prevailing in the industry for such use, and then
only in such amounts as may be normal for the office business operations or
telecommunications operations conducted by Tenant on the Premises. Except as
provided in the preceding sentence, neither Tenant nor any of Tenant’s agents,
employees, contractors, subtenants, assignees, licensees, invitees, successors,
or representatives (“Tenant’s Parties”) shall use, handle store or dispose of
any Hazardous Materials in, on, under or about the Premises, the Building or the
site on which the Building is located. Tenant shall promptly take all actions,
at its sole cost and expense, as are necessary to return the Premises, Building
and site to the condition existing prior to the introduction of any such
Hazardous Materials by Tenant or any Tenant Parties, provided Landlord’s
approval of such actions shall first be obtained. Furthermore, Tenant shall
immediately notify Landlord of any inquiry, test, investigation or enforcement
proceeding by or against Tenant or the Premises concerning the presence of any
Hazardous Material.

 

31.2 Tenant’s obligations under Section 26.2 to indemnify, defend and hold
Landlord harmless from and against certain Claims shall be deemed to include,
without limitation, any and all Claims (as defined in Section 26.2) relating in
any way to investigation and clean-up costs, legal costs, professional charges
and consultant fees that arise during or after the term of this Lease as a
result of the breach of any of the obligations and covenants set forth in this
Section 31, or relating in any way to any contamination of the Premises,
Building or site directly or indirectly arising from the activities of Tenant or
any Tenant Parties. Tenant’s obligations under the preceding sentence shall
survive the expiration or earlier termination of this Lease as to any matters
arising prior to such expiration or termination or prior to Tenant’s vacation of
the Building. Tenant’s obligations under this Section 31 shall not include
responsibility for conditions in existence prior to the commencement of this
Lease.

 

31.3 For purposes of this Lease, the term “Hazardous Materials” shall mean,
collectively, asbestos, any petroleum fuel, and any hazardous or toxic
substance, arms or ammunition, gun powder, salt-petre, petroleum, liquefied
petroleum gas, butane gas, kerosene, other explosive or dangerous hazardous or
prohibited goods within the meaning of the Dangerous Goods Ordinance (Cap.295)
and the regulations made thereunder or any statutory modification or
re-enactment which from time to time in force. Notwithstanding the foregoing,
fuel for Tenant’s backup power generators (whether petroleum, liquefied
petroleum gas or otherwise) shall not be construed as Hazardous Materials.

 

32. MISCELLANEOUS.

 

32.1 No receipt of money by Landlord from Tenant after the termination of this
Lease, the service of any notice, the commencement of any suit or final judgment
for possession shall reinstate, continue or extend the term of this Lease or
affect any such notice, demand, suit or judgment. No payment by Tenant or
receipt by Landlord of a lesser amount than the rent payment herein stipulated
shall be deemed to be other than on account of the rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without

 

37



--------------------------------------------------------------------------------

 

prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease.

 

32.2 If any provision of this Lease or its application to any party or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Lease or the
application of such provision to such person or circumstances, other than those
as to which it is so determined invalid or unenforceable to any extent, shall
not be affected thereby, and each provision hereof shall be valid and shall be
enforced to the fullest extent permitted by law; and it is the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

32.3 The covenants and obligations of each party pursuant to this Lease shall be
independent of performance by the other party of its covenants and obligations
pursuant to this Lease.

 

32.4 The headings of Sections of this Lease are for convenience only and do not
define, limit or construe the contents thereof. References made in this Lease to
numbered Sections, Paragraphs and Subparagraphs shall refer to numbered
Sections, Paragraphs or Subparagraphs of this Lease unless otherwise indicated.

 

32.5 Where appropriate, words in the singular, including without limitation the
words “Landlord” and “Tenant”, include the plural, and vice versa. Words in the
neuter gender include the masculine and feminine genders, and vice versa, and
words in the masculine gender include the feminine gender, and vice versa.

 

32.6 If more than one person or entity executes this Lease as Tenant: (a) each
of them is and shall be jointly and severally liable for the covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant; and (b) the act or signature of, or notice from or to, any
one or more of them with respect to this Lease shall be binding upon each and
all of the persons and entities executing this Lease as Tenant with the same
force and effect as if each and all of them had so acted or signed, or given or
received such notice.

 

32.7 Time is of the essence of this Lease. Failure of either party to perform
any act strictly within the applicable period specified herein shall entitle the
other to exercise all remedies herein contemplated. All references in this Lease
to “days” shall mean calendar days unless specifically stated herein to be
“business” days.

 

32.8 This Lease shall be governed by and interpreted in accordance with the laws
of the Laws of the Hong Kong Special Administrative Region of the People’s
Republic of China.

 

32.9 All monetary obligations of Tenant remaining past due 7 days or more after
the date specified herein for payment shall bear interest until paid daily
interest on all such sums outstanding at the monthly rate of 1% calculated from
the date on which the same shall be

 

38



--------------------------------------------------------------------------------

 

due for payment until the date of payment as liquidated damages and not as
penalty provided that the demand and/or receipt by Landlord of interest pursuant
to this paragraph and this Lease shall be without prejudice to and shall not
affect the right of Landlord to exercise any other right or remedy hereof
(including without limiting to the right of re-entry) exercisable under the
terms of this Lease.

 

32.10 This instrument, along with any riders, exhibits and attachments or other
documents referred to in Section K of Summary (all of which riders, exhibits,
attachments and other documents are hereby incorporated into this instrument by
this reference), constitutes the entire and exclusive agreement between Landlord
and Tenant relating to the Premises, and this agreement and said riders,
exhibits and attachments and other documents may be altered, amended or revoked
only by an instrument in writing signed by the party to be charged thereby. All
prior or contemporaneous oral agreements, understandings and/or practices
relative to the leasing of the Premises are merged herein or revoked hereby.
References in this instrument to this “Lease” shall mean, refer to and include
this instrument as well as any riders, exhibits, attachments or other documents
referred to in Section K, and references to any covenant, condition, obligation
and/or undertaking “herein”, “hereunder” or “pursuant hereto” (or language of
like import) shall mean, refer to and include the covenants, conditions,
obligations and undertakings existing pursuant to this instrument and such
riders, exhibits, attachments or other documents. All terms defined in this
instrument shall be deemed to have the same meanings in all riders, exhibits,
attachments or other documents referred to in Section K unless the context
thereof clearly requires the contrary.

 

32.11 Tenant hereby consents to amendment of this Lease as and to the extent
required by any lender which makes a loan to Landlord secured in whole or in
part by the Building, provided that no such change shall increase the rent
payable hereunder or impair or derogate from the Tenant’s use of the Premises.

 

32.12 Unless otherwise agreed in writing, if Tenant has dealt with any real
estate broker or other person or firm with respect to leasing or renting space
in the Building, Tenant shall be solely responsible for the payment of any fee
due to said broker, person or firm and Tenant hereby indemnifies and holds
Landlord harmless from and against any liability with respect thereto.
Notwithstanding the foregoing, Landlord agrees to pay, and to hold Tenant
harmless from, the commission owing to the brokers identified in Section J of
Summary, as provided in a separate agreement between Landlord and such brokers.

 

32.13 This Lease shall not be binding and in effect until the original and a
counterpart hereof has been executed and exchanged by each of the parties.

 

32.14 Annually, and not later than twenty (20) days after the same become
available to Tenant, Tenant shall provide to Landlord copies of the annual
audited financial statements of each of Tenant and Guarantor.

 

32.15 Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord and Tenant under this Lease (including any actual or
alleged breach or default of either) do not constitute personal obligations of
the individual partners, directors, officers, shareholders, agents or employees
of it or of its partners or agents, and the other party

 

39



--------------------------------------------------------------------------------

 

shall not seek recourse against any such persons or entities or any of their
personal assets for satisfaction of any liability with respect to this Lease. In
addition, in consideration of the benefits accruing hereunder to Tenant and
notwithstanding anything contained in this Lease to the contrary, Tenant hereby
covenants and agrees for itself and all of its successors and assigns that the
liability of Landlord for its obligations under this Lease (including any
liability as a result of any actual or alleged failure, breach or default
hereunder by Landlord) shall be limited solely to, and Tenant’s and its
successors’ and assigns’ sole and exclusive remedy shall be against, Landlord’s
interest in the Building and proceeds therefrom, and no other assets of
Landlord.

 

32.16 If Tenant is identified herein as a corporation, then the persons
executing this Lease on behalf of Tenant hereby represent that they are duly
authorized to execute and deliver this Lease on behalf of Tenant pursuant to
Tenant’s by-laws or a resolution of its board of directors.

 

32.17 Subject to the provisions of Section 17 above, and except as otherwise
provided in this Lease, all of the covenants, conditions and provisions of this
Lease shall be binding upon, and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives and permitted
successors and assigns; provided, however, that no rights shall inure to the
benefit of any transferee of Tenant unless the transfer to such transferee is
made in compliance with the provisions of Section 17, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease.

 

32.18 Except for Tenant’s identity sign on the entry doors of the Premises and
to be displayed on the directory board in the lobby of the Building (which signs
shall be installed at Tenant’s expense and consistent with the Building’s
signage program and otherwise subject to Landlord’s prior written approval),
Tenant shall have no right to place any sign upon the Premises, the Building or
the site on which the Building is located or which can be seen from outside the
Premises.

 

32.19 The effectiveness of this Lease and Landlord’s obligations hereunder are
subject to and conditional upon Tenant’s delivery to Landlord of a lease
guaranty in the form prescribed by Landlord in its sole discretion, fully
executed by the guarantor or guarantors specified in Section L of Summary.

 

32.20 Unless otherwise provided in this Lease, whenever either party is required
or entitled to make a determination or exercise its discretion under this Lease
or any of its exhibits, riders, attachments or any other documents attached
hereto or incorporated by reference herein, that party shall make its
determination or exercise its discretion reasonably, having regard to all of the
circumstances then prevailing.

 

32.21 Unless otherwise provided in this Lease, neither party shall unreasonably
withhold or delay any consent or approval under this Lease.

 

32.22 Landlord or Tenant may, and is hereby authorized by the other party to, at
any time and from time to time, collect, acquire, hold, store, use, disclose
and/or transfer, on a

 

40



--------------------------------------------------------------------------------

confidential basis, to reputable financial institutions and their officers,
employees and legal counsel, whether within or outside Hong Kong, with whom
Landlord or Tenant and/or its respective holding company has entered into or may
propose to enter into financial arrangement or relations or from whom Landlord
or Tenant and/or its respective holding company obtains or propose to obtain
credit or banking facilities such information about the other party and its
affairs and details of and information relating to all or any tenancies,
transactions, dealings, agreements and/or arrangement whatsoever (whether past,
present or proposed) between Landlord and Tenant in relation to this Lease as
Landlord or Tenant in its absolute discretion considers appropriate.

 

Notwithstanding any rule or equity to the contrary, each party hereby
irrevocably and unconditionally agrees that the other’s disclosure of any
information pursuant to the section hereof shall in no circumstances constitute
any breach of confidentiality. Neither party shall be concerned with, or be
liable or otherwise responsible for, any subsequent use, dealings with or
disclosure by the abovementioned persons, entities, financial institutions or
bodies, or otherwise, of any information furnished to them by or through such
party. Each party hereby unconditionally exonerates the other from any liability
whatsoever for any inaccuracy or errors in any information so disclosed or
furnished by such party, irrespective of whether such party shall be negligent
in any aspect whatsoever, but save and except any fraud on the part of such
party.

 

33. RULES AND REGULATIONS AFFECTING TELECOMMUNICATIONS USE.

 

Nothing in the Rules and Regulations attached hereto as Exhibit B (or any
further rules and regulations promulgated by Landlord as described in Section
22.2) shall be deemed to prohibit Tenant from installing in the Premises
telecommunications switching equipment or any other equipment specifically
permitted in the other provisions of this Lease, which does not pose a safety
hazard or create a nuisance or illegal condition; provided, however, that Tenant
shall comply with the provisions of this Lease (including the Rules and
Regulations) regarding the moving, installation, operation, use, maintenance,
removal, power requirements, and structural support of all such equipment, and
shall obtain any approvals from Landlord required under this Lease as to such
matters.

 

34. “AS IS” CONDITION.

 

Tenant is taking the Premises in its “as is” condition existing as of the
execution date of this Lease, however, Landlord agrees to deliver the Premises
in a broom-clean condition. In the event that structural defect and/or
sub-standard water-proofing capacity is discovered in the Premises or other
areas in the Building forming the subject matter of this Lease for use by Tenant
within 4 weeks from the Commencement Date, Landlord shall at its sole cost make
good such defects within 4 weeks of its being notified in writing of same by
Tenant provided that such 4 week repair period shall be extended so long as
Landlord is diligently pursuing rectification. In attending to such defect
repairs, Landlord agrees to use commercially reasonable, good faith efforts to
minimize the disturbance, inconvenience, and interruption to Tenant’s use and
occupation of the Premises and to Tenant’s business.

 

41



--------------------------------------------------------------------------------

 

35. ROOF SPACE AND FLAT ROOF SPACE ON 26TH FLOOR.

 

35.1 Provided that Tenant is not in default under this Lease beyond any
applicable notice and cure period and subject to Landlord’s structural
engineer’s review and payment of such charge as specified in Section 35.3 below,
Tenant shall have the non-exclusive right throughout the term of this Lease, to
use certain available spaces on the Roof (“Roof Space”) and the Flat Roof on the
26th Floor (“Flat Roof Space”) of the Building as shown on the Roof Plan and the
Flat Roof Plan on the 26th Floor in Exhibit D attached hereto. The Flat Roof
Space shall be used by Tenant only for the installation and operation of
telecommunications antennae in a space not exceeding 100 square feet. The Roof
Space shall be used by Tenant only for the installation and operation of HVAC
equipment weighing approximately 560 tons which meets the tonnage requirement
for the use of the Premises, in an area not exceeding 1,850 square feet. The
installation and operation of equipment on the Roof Space and/or the Flat Roof
Space shall be at the sole cost and expense of Tenant (including, but not
limited to, costs of electrical supply, which shall be metered separately to
Tenant at Tenant’s expense). Such installation and operation shall be done in
compliance with the other provisions of this Lease and shall require Landlord’s
prior written approval. Such approval may be conditioned, among other things,
upon Tenant’s making or paying for any reinforcement to the Roof Space and/or
the Flat Roof Space reasonably deemed necessary by Landlord and/or Landlord’s
structural engineer to support Tenant’s equipment. Tenant shall reimburse
Landlord for any reasonable costs incurred for the review of Tenant’s plans for
work proposed to be performed on the Roof Space and/or the Flat Roof Space
performed by Landlord’s structural engineer or other third party consultants to
Landlord. Any such equipment constructed or installed by Tenant pursuant to this
Section shall be for the exclusive use of Tenant during the Term of this Lease.

 

35.2 Landlord may, in its sole discretion, at the expiration or termination of
this Lease require Tenant, at Tenant’s sole cost and expense, to remove any such
antennae and HVAC equipment. Tenant shall repair any damage to the Building, the
Premises, the Roof Space and the Flat Roof Space occasioned by the installation,
construction, operation and/or removal of any fixtures, trade fixtures,
equipment, additions, repairs, improvements and/or appurtenances pursuant to
this Section. If Tenant shall fail to complete such removal and repair such
damage, Landlord may do so and may charge the reasonable cost thereof to Tenant.

 

35.3 The Roof Space and the Flat Roof Space shall be licensed for use by Tenant
at the rate of Hong Kong Eight Dollars (HK$8.00) per square foot per month for
the first year of the Term of this Lease and thereafter subject to an annual
increment of 3%. Tenant shall be responsible to pay rates, taxes, assessments,
duties, imposition, management charges in connection with the use of the Roof
Space and/or the Flat Roof Space in the same manner as Tenant is liable for
Management Charges provided under this Lease and all outgoings in connection
therewith, including but not limited to electricity, water, gas, steam
consumption shall be for the account of Tenant. Such sums shall be deemed to be
part of the monthly rent in addition to the Base Rent. No sub-licensing of the
Roof Space and/or the Flat Roof Space shall be allowed except with the prior
written consent of Landlord.

 

42



--------------------------------------------------------------------------------

 

36. CAGE SPACE WITHIN MEET ME ROOM.

 

36.1 Provided that Tenant is not in default under this Lease beyond any
applicable notice and cure period, in the event that Landlord shall build and/or
create a “Meet Me Room” in the Building (“Meet Me Room”), Tenant shall be
offered the first opportunity by Landlord to select and license the use of one
standard size cage space within the Meet Me Room for the purpose of
interconnecting Tenant’s telecommunication equipment, fibre and optic cable. The
use, installation and operation of Tenant’s equipment in the said cage space
shall be subject to a separate license agreement to contain commercially
reasonable terms and conditions to be mutually agreed and entered into between
Landlord and Tenant in the event that Landlord personally takes up the operation
of the Meet Me Room. In the event that Landlord licenses the operation of the
Meet Me Room to an independent operator, Landlord shall procure a separate
license agreement to contain commercially reasonable terms and conditions to be
mutually agreed and entered into between Tenant and the operator of the Meet Me
Room (in either case such license shall be referred to as “Meet Me Room
License”). The Meet Me Room License shall govern all aspects of Tenant’s use of
the Meet Me Room, including, but not limited to, ongoing license fees and/or
usage charges, maintenance and operation costs, and Meet Me Room rules and
regulations.

 

36.2 Without prejudice to Section 36.1 above, Landlord also agrees to provide
Tenant with a further opportunity to select and license the use of an additional
standard size cage space within the Meet Me Room if such space becomes
available.

 

43



--------------------------------------------------------------------------------

 

SEALED with the Common Seal of

  

)

         

)

    

Landlord and SIGNED BY

  

)

         

)

    

/s/ KENNETH GAW

                     

Kenneth Gaw

  

)

         

)

    

for and on behalf of Landlord in the

  

)

         

)

    

presence of:

  

)

                

/s/ LAM CHUI YEE JAIME

                     

Lam Chui Yee Jaime

         

Trainee Solicitor

         

Johnson Stokes & Master

         

Hong Kong SAR

                     

SEALED with the Common Seal of

  

)

         

)

    

Tenant and SIGNED BY Brett L. Lay

  

)

         

)

    

/s/ BRETT L. LAY

  

)

         

)

    

for and on behalf of Tenant in the presence:

  

)

         

)

  

)

/s/ RICHARD H. KALBRENER

                     

Richard H. Kalbrener

         

Director

         

 

44



--------------------------------------------------------------------------------

 

RECEIVED on or before the day and year first

  

)

         

)

    

above written of and from Tenant the sum of

  

)

         

)

    

DOLLARS FIVE HUNDRED FIFTY-FIVE THOUSAND

  

)

  

HK$555,202.25

--------------------------------------------------------------------------------

    

)

    

TWO HUNDRED TWO DOLLARS AND TWENTY FIVE

  

)

         

)

  

/s/ KENNETH GAW

CENTS

  

)

    

being the Cash Deposit above expressed to be

  

)

         

)

    

paid by Tenant to Landlord.

  

)

    

 

WITNESS:

 

   

I hereby verify the signature

/s/ LAM CHUI YEE JAIME

 

of Jaime C.Y. Lam

     

Lam Chui Yee Jaime

 

/s/ JULIA KA YEE FUNG

Trainee Solicitor

   

Johnson Stokes & Master

 

Julia Ka Yee Fung

Hong Kong SAR

 

Johnson Stokes & Master

   

Solicitor, Hong Kong SAR

 

 

 

45